Exhibit 10.26.4
LIMITED LIABILITY COMPANY AGREEMENT
OF
PIM HIGHLAND HOLDING LLC
(a Delaware Limited Liability Company)
as of March 10, 2011
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED
OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED (1) ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE SECURITIES ACT, OR (2) EXCEPT IN A TRANSACTION
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article   Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Definitions
    1  
 
       
ARTICLE II ORGANIZATION AND PURPOSE
    16  
 
       
Section 2.1 Formation
    16  
Section 2.2 Name
    16  
Section 2.3 Places of Business
    16  
Section 2.4 Registered Office and Agent
    16  
Section 2.5 Term
    16  
Section 2.6 Purpose
    16  
Section 2.7 Member Information
    17  
Section 2.8 Ownership and Waiver of Partition
    17  
Section 2.9 Qualifications in Other Jurisdictions
    17  
Section 2.10 Management of the Company
    17  
 
       
ARTICLE III MEMBERS
    17  
 
       
Section 3.1 Members
    17  
Section 3.2 Voting Rights of Members
    17  
Section 3.3 No Liability to the Members or the Company
    17  
Section 3.4 Other Business Activities of PRISA III
    18  
Section 3.5 Other Business Activities of Ashford
    19  
 
       
ARTICLE IV DISTRIBUTIONS/ALLOCATIONS
    19  
 
       
Section 4.1 Percentage Interests in Company
    19  
Section 4.2 Distributions
    19  
Section 4.3 Allocations
    21  
Section 4.4 Other Allocations and Profits
    23  
Section 4.5 Tax Allocations
    23  
Section 4.6 Withholding
    24  
Section 4.7 Code Section 83 Safe Harbor Election
    25  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS
    25  
 
       
Section 5.1 Members’ Initial Capital Contributions
    26  
Section 5.2 Additional Capital Contributions
    26  
Section 5.3 Capital Call Notices
    27  
Section 5.4 Failure to Fund Capital Contributions
    27  
Section 5.5 Records to Reflect Capital Contributions and Capital Commitments
    28  
Section 5.6 Further Capital Contributions
    29  
Section 5.7 Resignations; Withdrawals of Capital
    29  
Section 5.8 Restoration of Negative Capital Accounts
    29  
 
       
ARTICLE VI MANAGEMENT; INDEMNIFICATION
    29  

- i -



--------------------------------------------------------------------------------



 



          Article   Page  
Section 6.1 Management by the Executive Committee
    29  
Section 6.2 Executive Committee
    29  
Section 6.3 Property Management
    30  
Section 6.4 Administrative Member
    31  
Section 6.5 Affiliate Transactions
    32  
Section 6.6 Annual Budgets
    32  
Section 6.7 Meetings of the Executive Committee
    33  
Section 6.8 Compensation
    33  
Section 6.9 Ashford’s Advisory Duties
    33  
Section 6.10 Indemnification
    37  
Section 6.11 Consulting Agreement
    39  
 
       
ARTICLE VII TRANSFER RIGHTS OF MEMBERS
    40  
 
       
Section 7.1 Transfers
    40  
Section 7.2 Sales of Company Interests to Third Parties
    41  
Section 7.3 Buy/Sell: Sale of Entire Interest to Other Member
    43  
Section 7.4 Right to Sell Portfolio; Right of First Offer
    44  
Section 7.5 Right to Sell Partial Portfolio
    47  
Section 7.6 Assumption by Assignee
    50  
Section 7.7 Amendment of Certificate of Formation
    51  
Section 7.8 General Transfer Provisions
    51  
Section 7.9 Indemnification for Securities Laws Violations
    54  
Section 7.10 Compliance with ERISA and State Statutes on Governmental Plans
    55  
 
       
ARTICLE VIII COMPANY BOOKS AND RECORDS
    56  
 
       
Section 8.1 Books, Records, Accounting and Reports
    56  
Section 8.2 Tax Returns
    57  
Section 8.3 Reports
    57  
Section 8.4 Bank Accounts
    58  
Section 8.5 Tax Elections
    59  
Section 8.6 Tax Matters Member
    59  
 
       
ARTICLE IX COVENANTS
    59  
Section 9.1 Preservation of Company’s Existence and Compliance with Laws and
Regulations
    59  
Section 9.2 Confidentiality
    59  
 
       
ARTICLE X REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
    60  
 
       
Section 10.1 Member Representations
    60  
Section 10.2 Ashford Representations
    62  
 
       
ARTICLE XI DISSOLUTION AND TERMINATION
    62  
 
       
Section 11.1 Dissolution
    62  
Section 11.2 Winding Up, Liquidation and Distribution of Assets
    63  
Section 11.3 Certificate of Cancellation
    63  
Section 11.4 Return of Contribution Nonrecourse to Other Members
    64  

- ii -



--------------------------------------------------------------------------------



 



          Article   Page  
ARTICLE XII MISCELLANEOUS
    64  
 
       
Section 12.1 Specific Performance; Other Rights
    64  
Section 12.2 Notices
    64  
Section 12.3 Prior Agreements; Construction; Entire Agreement
    65  
Section 12.4 No Waiver
    65  
Section 12.5 Amendments
    65  
Section 12.6 Severability
    66  
Section 12.7 Counterparts
    66  
Section 12.8 Applicable Law; Jurisdiction
    66  
Section 12.9 Waiver Of Jury Trial
    66  
Section 12.10 [Reserved]
    66  
Section 12.11 No Rights of Third Parties
    66  
Section 12.12 Further Assurances
    66  
Section 12.13 Survival
    66  
Section 12.14 Headings
    67  
Section 12.15 No Broker
    67  
Section 12.16 Services to Members
    67  
Section 12.17 Currency
    67  
Section 12.18 Attorneys’ Fees
    67  
Section 12.19 Compliance with ERISA
    67  
 
       
ARTICLE XIII REIT COMPLIANCE
    68  
 
       
Section 13.1 REIT Compliance
    68  

- iii -



--------------------------------------------------------------------------------



 



      EXHIBITS    
Exhibit A
  List of Members, Initial Capital Contributions, Initial Capital Accounts,
Percentage Interests and Investments
 
   
Exhibit B
  Structure Chart
 
   
Exhibit C
  List of License Agreements
 
   
Exhibit D
  List of Management Agreements
 
   
Exhibit E
  Approved Loans
 
   
Exhibit F
  ERISA Certification From Ashford
 
   
Exhibit G
  ERISA Certification From PRISA III
 
   
Exhibit H
  Advisory Duties
 
   
Exhibit I
  Example of Section 4.2 Distributions

- i -



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT
This LIMITED LIABILITY COMPANY AGREEMENT of PIM HIGHLAND HOLDING LLC, a Delaware
limited liability company (the “Company”), is made and entered into to be
effective for all purposes as of March 10, 2011, by and between PRISA III
Investments, LLC, a Delaware limited liability company (“PRISA III”), and
Ashford Hospitality Limited Partnership, a Delaware limited partnership
(“Ashford”), whose signatures appear below as Members of the Company and each
Person admitted as a Member of the Company after the date hereof pursuant to the
provisions of this Agreement. All capitalized terms used in this Agreement which
are not otherwise defined have the meanings set forth in Article I.
W I T N E S S E T H:
WHEREAS, Ashford and PRISA III agreed to form the Company as a limited liability
company to own, hold and invest in the Investments through Subsidiaries in
accordance with the terms hereof; and
WHEREAS, this Agreement is being entered into by the Members to govern their
affairs as a limited liability company under the Act.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “1933 Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations thereunder, all as the
same shall be in effect at the time.
     “1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations thereunder, all as
the same shall be in effect at the time.
     “1940 Act” shall mean the Investment Company Act of 1940, as amended, or
any successor federal statute, and the rules and regulations thereunder, all as
the same shall be in effect at the time.
     “Act” shall mean the Delaware Limited Liability Company Act, 6 Del. C. § 18
101 et seq., as amended, and any successor to such statute.
     “Additional Capital Contributions” means, for each Member, the amount of
Capital Contributions made by that Member, in excess of that Member’s Initial
Capital Contribution.





--------------------------------------------------------------------------------



 



     “Adjusted Capital Account Deficit” shall mean with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Company Year, after giving effect to the following adjustments:
     (i) Credit to such Capital Account any amounts which such Member is deemed
to be obligated to restore to the Company pursuant to the second to last
sentence of Regulations §§ 1.704-2(g)(1) and 1.704-2(i)(5).
     (ii) Debit to such Capital Account the items described in Regulations §§
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
     Except as otherwise modified herein, the foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Regulation
§ 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
     “Administrative Member” shall have the meaning set forth in Section 6.4.
     “Advisor” shall have the meaning set forth in Section 6.9.
     “Affiliate” shall mean, when used with reference to a specified Person,
(i) any Person that directly or indirectly, through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person; (ii) any Person who, from time to time, is a spouse or immediate
relative of a specified Person; (iii) any Person who, directly or indirectly, is
the beneficial owner of ten percent (10%) or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of ten percent (10%) or
more of any class of equity securities or other ownership interests in each case
excluding any Person in its capacity as a shareholder and (iv) as to Ashford,
executive officers and directors of Ashford and Persons Controlled by such
Persons shall be Affiliates of Ashford.
     “Agreement” shall mean this Limited Liability Company Agreement as
originally executed and as amended, supplemented or restated from time to time.
     “Alternative Offer” shall have the meaning set forth in Section 7.4(c)
herein.
     “Annual Budget” with respect to any fiscal year shall mean the Capital
Expenditure Budget, the G&A Budget and the Operating Budget for such fiscal
year, collectively.
     “Approved Loans” shall mean loans made to the Company or any Subsidiary
which are approved in writing by the Executive Committee. Each of the Wells
Loan, the Cigna Loan and the Mezzanine Loans described on Exhibit E attached to
this Agreement shall be deemed to be an Approved Loan hereunder.
     “Ashford” shall have the meaning set forth in the introductory paragraph
herein.
     “Ashford Credit Agreement” shall mean that certain Credit Agreement, dated
as of April 10, 2007, by and among, inter alia, Ashford, as borrower, Ashford
REIT, as parent, Wachovia Capital Markets, LLC, as Arranger, each of Mortgage
Stanley Senior Funding, Inc.

2



--------------------------------------------------------------------------------



 



and Merrill Lynch Bank USA (now known as Bank of America, N.A.), as
Co-Syndication Agents, each of Bank of America, N.A. and Calyon New York Branch,
as Co-Documentation Agents, Ashford Credit Facility Agent, and the lenders from
time to time party thereto, as amended by that certain First Amendment to Credit
Agreement, dated as of May 22, 2007, by and among Ashford, Ashford Credit
Facility Agent and the lenders party thereto, as further amended by that certain
Second Amendment to Credit Agreement and First Amendment to Security Agreement,
dated as of June 23, 2008, by and among Ashford, Ashford REIT, Ashford Credit
Facility Agent and the lenders party thereto, and by that certain Third
Amendment to Credit Agreement dated as of December 24, 2008, by and among
Ashford, Ashford REIT, and Ashford Credit Facility Agent and the grantors party
thereto, and by the Ashford Credit Facility Agent Replacement Agreement.
     “Ashford Credit Facility Agent” shall mean Bank of America, N.A., successor
in interest to Wachovia Bank, National Association, as Agent on behalf of the
lenders party to the Ashford Credit Agreement, its successors and assigns.
     “Ashford Credit Facility Agent Replacement Agreement” shall mean that
certain Resignation, Waiver, Consent and Appointment and Amendment Agreement
dated as of February 1, 2010, by and among Wachovia Bank, National Association,
as existing agent, Bank of America, N.A., as successor agent, the lenders party
thereto, Ashford, Ashford Hospitality Trust, and each of the affiliated loan
parties signatory thereto.
     “Ashford Credit Facility Loan Documents” shall mean the “Loan Documents” as
defined in the Ashford Credit Agreement.
     “Ashford REIT” means Ashford Hospitality Trust, Inc.
     “Ashford Representative” shall have the meaning set forth in Section 6.2
herein.
     “Available Promote Amount” with respect to any clause of Section 4.2, means
the Hypothetical Percentage Interest of Hypothetical Investor multiplied by the
cash to be distributed pursuant to such clause.
     “Business Day” shall mean each day other than a Saturday, Sunday or any
other day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to be closed.
     “Buy Notice” shall have the meaning set forth in Section 7.5(b) herein.
     “Buy/Sell Company Asset Value” shall mean the amount specified in a
Buy/Sell Notice and designated by the Buy/Sell Initiator, equal to the price for
which all assets of the Company would be sold in order to determine the Buy/Sell
Selling Price and Buy/Sell Purchase Price using the procedures set forth in
Section 7.3(b).
     “Buy/Sell Deposit” shall mean either the Buy/Sell Initiator’s Deposit or
the Buy/Sell Receiving Member’s Deposit, as applicable depending on which Member
is the purchasing Member.

3



--------------------------------------------------------------------------------



 



     “Buy/Sell Initiator” shall mean a Member who initiates a buy/sell under
Section 7.3.
     “Buy/Sell Initiator’s Deposit” shall mean an earnest money deposit, which
must consist wholly of cash, in an amount equal to ten percent (10%) of the
Buy/Sell Purchase Price as set forth in the Buy/Sell Notice, and which must
accompany any Buy/Sell Notice as set forth in Section 7.3.
     “Buy/Sell Notice” shall mean for purposes of Section 7.3, a written notice
setting forth (a) the Buy/Sell Company Asset Value, (b) the Buy/Sell Selling
Price for the Buy/Sell Initiating Member’s Entire Interest, and (c) the Buy/Sell
Purchase Price, each as designated by the Buy/Sell Initiator.
     “Buy/Sell Purchase Price” shall mean the purchase price, which must consist
wholly of cash, for the Buy/Sell Receiving Member’s Entire Interest in the
Company
     “Buy/Sell Receiving Member” shall mean a Member who receives a Buy/Sell
Notice under Section 7.3.
     “Buy/Sell Receiving Member’s Deposit” shall mean an earnest money deposit,
which must consist wholly of cash, in an amount equal to ten percent (10%) of
the Buy/Sell Selling Price, and which must accompany the Buy/Sell Receiving
Member’s written response to the Buy/Sell Notice as set forth in Section 7.3.
     “Buy/Sell Selling Price” shall mean the selling price, which must consist
wholly of cash, for the Buy/Sell Initiator’s Entire Interest.
     “Capital Account” shall mean, with respect to each Member, a book account
maintained in accordance with the following provisions:
     (i) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits and any items
in the nature of income or gain which are allocated to such Member pursuant to
Section 4.3, and the amount of any Company liabilities that are assumed by such
Member (to the extent not taken into account under clause (ii) below).
     (ii) To each Member’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Company Asset distributed to such Member
pursuant to any provision of this Agreement (net of liabilities secured by such
distributed property or asset that such Member assumes or takes subject to),
such Member’s distributive share of Losses and any items in the nature of
expenses and losses which are allocated to such Member pursuant to Section 4.3,
and the amount of any liabilities of such Member that are assumed by the Company
or which are secured by any property contributed to the Company by such Member
(except to the extent already reflected in the amount of such Member’s Capital
Contributions).
     The foregoing definition and other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Code § 704(b)
and the Regulations thereunder, and shall be interpreted and applied in a manner
consistent with such Regulations.

4



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Agreement, the
Executive Committee may modify the manner in which Capital Accounts or any
debits or credits thereto are computed in order to comply with such Regulations,
provided, that any such modifications do not have a material effect on the
amount distributable to any Member pursuant to Section 11.2 upon the liquidation
of the Company. Any questions with respect to a Member’s Capital Account shall
be reasonably resolved by the Executive Committee, applying principles
consistent with this Agreement. The adjustments to the Capital Accounts shall
include increases or decreases to reflect a revaluation of any Company Asset
pursuant to paragraph (ii) of the definition of Gross Asset Value.
     Any Transferee of Company Interests shall succeed to the Capital Account
relating to the Company Interests transferred or the corresponding portion
thereof.
     “Capital Call” shall have the meaning set forth in Section 5.3 herein.
     “Capital Call Notice” shall have the meaning set forth in Section 5.3
herein.
     “Capital Contribution” shall mean, with respect to a Member, the amount of
cash and the initial Gross Asset Value of any other property contributed to the
capital of the Company by such Member reduced, in the case of any property
contributed, by the amount of any liability assumed by the Company relating to
the property and any liability to which such property is subject. Any reference
in this Agreement to the Capital Contribution of a Member shall include a
Capital Contribution of its predecessors in interest.
     “Capital Expenditure Budget” shall mean with respect to any fiscal year,
the annual capital expenditure budget for the operation of the Investments
prepared by Ashford and approved by the Executive Committee, which shall include
a twelve (12) month projection for such fiscal year of capital expenditure
reserves and estimated Capital Expenditures.
     “Capital Expenditures” shall mean all expenditures which are defined as
capital expenditures under generally accepted accounting principles.
     “Cash Flow” shall mean the aggregate of all cash on hand at the date of
determination permitted to be disbursed by the Company under the Approved Loans,
less such reasonable reserves for actual and contingent obligations as
determined by the Executive Committee. In the event of a disagreement among the
Committee Representatives as to the amount of reserves, the amount in dispute
shall not constitute Cash Flow pending resolution of such dispute.
     “Cash Value” shall have the meaning set forth in Section 7.2 herein.
     “Certificate of Formation” shall mean the Certificate of Formation of the
Company as filed with the Secretary of State of Delaware pursuant to the Act and
as may be amended from time to time.
     “Cigna Loan” shall mean the loan made by Connecticut General Life Insurance
Company described on Exhibit E to this Agreement.

5



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended (or any
corresponding provision of succeeding law).
     “Commission” means the United States Securities and Exchange Commission and
any successor thereto.
     “Committee Representative” shall have the meaning set forth in Section 6.3
herein.
     “Company” shall have the meaning set forth in the introductory paragraph
herein.
     “Company Assets” shall mean the assets and property, whether tangible or
intangible and whether real, personal, or mixed, at any time owned by or held,
directly or indirectly, for the benefit of the Company, and all right, title,
and interest, if any, held and owned, directly or indirectly, by the Company in
other entities, including any Subsidiaries, but, excluding any and all rights to
the name “Ashford,” and all variations thereof and all associated goodwill,
which is and shall be the exclusive property of Ashford.
     “Company Interest” shall mean, as to any Member, all of the interest of
that Member in the Company including such Member’s (i) right to a distributive
share of the Profits and Losses and distributions of Cash Flow, including
Default Capital Contributions and the right to receive distributions from the
Default Capital Contribution Account and Default Capital Contribution Preferred
Return Account, (ii) right to a distributive share of Company Assets,
(iii) rights, if any, to participate in the management of the Company and
(iv) obligations to comply with all the terms and provisions of this Agreement
and of the Act, but shall not include Member Loans.
     “Company Minimum Gain” shall mean partnership minimum gain as defined in
Regulation § 1.704-2(d).
     “Company Year” shall mean the taxable year of the Company for federal
income tax purposes.
     “Contribution Option” shall have the meaning set forth in Section 5.4
herein.
     “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Decision Notice” shall have the meaning set forth in Section 6.2 herein.
     “Default Capital Contribution” shall have the meaning set forth in
Section 5.4 herein.
     “Default Capital Contribution Account” means, for each Member, the
cumulative Default Capital Contributions of that Member, less the cumulative
distributions to that Member in return thereof pursuant to Section 4.2(b).

6



--------------------------------------------------------------------------------



 



     “Default Capital Contribution Preferred Return Account” means, for each
Member, the cumulative accrued Default Preferred Return of that Member less all
amounts distributed by the Company to that Member in payment thereof pursuant to
Section 4.2(a).
     “Default Preferred Return” means, for each Member, the cumulative amount
that accrues on the balance of its Default Capital Contribution Account at a
rate equal to the greater of (a) 18% per annum and (b) the sum of the Prime Rate
plus 5% per annum (in either case, compounded semi-annually).
     “Depreciation” shall mean for each Company Year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such
Company Year or other period; provided, however, that if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Company Year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Company Year or other period bears to such beginning adjusted tax
basis; provided, further, that if the federal income tax depreciation,
amortization, or other cost recovery deduction for such Company Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Executive Committee.
     “Divesting Member” shall have the meaning set forth in Section 7.5(a)
herein.
     “Duty Breach” shall mean a breach of any material obligation under this
Agreement (except for (i) failures to fund a Capital Call pursuant to
Section 5.3 remedies for which are governed by Section 5.4, (ii) breaches by
Ashford as Advisor which breaches are governed by Section 6.9, and
(iii) breaches in the sale or purchase of an Entire Interest by one Member to
another which breaches are governed by Section 7.8) which remains uncured for a
period of at least thirty (30) days after receipt of notice of such breach,
provided, that if such breach can be cured but is not reasonably capable of
being cured within such thirty (30)-day period, such longer period of time as is
necessary to cure such breach but in no event in excess of a total of one
hundred five (105) days.
     “Economic Interest” with respect to any Member shall mean the right of that
Member to receive its share of the distributions of Cash Flow pursuant to
Section 4.2(e) through (h) but shall specifically exclude all other rights of
such Member set forth in this Agreement and any statutory rights of a Member
under the Act including the rights of such Member, if any, to participate in the
management of the Company or to be admitted as a member of the Company.
     “Entire Interest” shall have the meaning set forth in Section 7.1(a)(1)
herein.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended (or any corresponding provision of succeeding law).
     “Executive Committee” shall have the meaning set forth in Section 6.2
herein.
     “Election Notice” shall have the meaning set forth in Section 7.4(b)
herein.

7



--------------------------------------------------------------------------------



 



     “Failing Member” shall have the meaning set forth in Section 5.4 herein.
     “First Member” shall have the meaning set forth in Section 6.10(e) herein.
     “Funding Date” shall have the meaning set forth in Section 5.3 herein.
     “G&A Budget” shall mean with respect to any fiscal year, the annual general
and administrative expense budget for the operation of the Investments prepared
by Ashford and approved by the Executive Committee.
     “Gross Asset Value” shall mean with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:
     (i) The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset at the time of
contribution, as reasonably determined by the Executive Committee;
     (ii) The Gross Asset Values of all Company Assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
Executive Committee as of the following times: (a) the acquisition of an
additional Company Interest by any new or existing Member; (b) the distribution
by the Company to a Member of more than a de minimis amount of property or
assets as consideration for a Company Interest; (c) the grant of an interest in
the Company as consideration for the provision of services to or for the benefit
of the Company; and (d) the liquidation of the Company within the meaning of
Regulation § 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant
to clauses (a), (b) and (c) above shall be made only if the Executive Committee
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company;
     (iii) The Gross Asset Value of any Company Asset distributed to any Member
shall be the gross fair market value of such asset on the date of distribution,
as reasonably determined by the Executive Committee; and
     (iv) The Gross Asset Values of Company Assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code §§ 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulation § 1.704-1(b)(2)(iv)(m).
     If the Gross Asset Value of an asset has been determined or adjusted
pursuant to this provision, such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses. Any adjustment to the Gross Asset Values of
Company Assets shall require an adjustment to the Member’s Capital Account as
provided in the definition of Profits and Losses.
     “Hold Member” shall have the meaning set forth in Section 7.4(a) herein.

8



--------------------------------------------------------------------------------



 



     “Hypothetical Investor” means a hypothetical investor in the Company
assuming such hypothetical investor had become a member of the Company as of the
date of this Agreement with a 21.74% initial Percentage Interest.
     “Hypothetical Percentage Interest” means (a) with respect to Hypothetical
Investor, 21.74%; (b) with respect to PRISA III, its Percentage Interest; and
(c) with respect to Ashford, 1 minus the sum of (a) and (b).
     “including” shall mean “including, without limitation,”.
     “Indemnified Person” shall have the meaning set forth in Section 6.10.
     “Indemnity and Contribution Agreement” shall mean that certain Indemnity
and Contribution Agreement effective the date hereof between Ashford and
Operating Partner and joined in by PRISA III.
     “Independent Accountants” shall mean Ernst & Young LLP or one of the other
so-called “big four” certified public accounting firms selected by the Executive
Committee pursuant to Section 8.2.
     “Initial Capital Contribution” shall have the meaning set forth in
Section 5.1.
     “Institutional Investor” shall mean an Affiliate of PRISA III or Ashford,
as the case may be, or:
     (b) one or more of the following:
     (i) an insurance company, bank, savings and loan association, investment
bank, trust company, commercial credit corporation, pension plan, pension fund,
pension fund advisory firm, mutual fund, real estate investment trust,
governmental entity or plan;
     (ii) an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, which regularly
engages in the business of making or owning investments of types similar to the
Investments;
     (iii) an investment fund, limited liability company, limited partnership or
general partnership in which a Permitted Fund Manager which is investing through
a fund with committed capital of at least $250,000,000.00, acts as the general
partner, managing member, or the fund manager responsible for the day to day
management and operation of such investment vehicle; or
     (iv) an institution substantially similar to any of the foregoing;
     that has, in the case of entities referred to in clauses (a)(i), (ii) or
(iv) of this definition or, except as otherwise provided therein, in the case of
entities referred to in clause (iii) of this definition, at least $250,000,000
in capital/statutory surplus or shareholders’ equity (except with

9



--------------------------------------------------------------------------------



 



respect to a pension advisory firm or similar fiduciary) and at least
$600,000,000 in total assets (in name or under management), and is regularly
engaged in the business of making or owning commercial real estate loans or
commercial loans (or interests therein) similar to the Investments; or
          (c) any entity Controlled by, or under common Control with, any of the
entities described in clause (a) above.
     “Interest Purchase Deposit” shall have the meaning set forth in
Section 7.4(b)(1) herein.
     “Interest Purchase Price” shall have the meaning set forth in
Section 7.4(b)(1) herein.
     “Internal Rate of Return” means with respect to each Member, the discount
rate, expressed as an annual rate but compounded quarterly, at which (i) the net
present value of all Capital Contributions of such Member paid to the Company,
equals (ii) the net present value of all distributions, other than with respect
to Member Loans, paid by the Company to such Member pursuant to Section 4.2. For
purposes of calculating a Member’s IRR, Capital Contributions made by such
Member shall be deemed contributed on the actual date of contribution, and
distributions and other payments shall be deemed paid to such Member on the
actual date of payment. The Members acknowledge and agree that, as a result of
the calculation and compounding of the Internal Rate of Return under this
Agreement on a quarterly basis, the actual annual yield of a stated Internal
Rate of Return will exceed the stated rate on a per annum basis.
     “IRR” means the annual discount rate, compounded quarterly, that, when
subtracting the present value of $50,000,000.00 from the sum of the present
values of each amount that would have been distributable to Hypothetical Member
in accordance with its Hypothetical Percentage Interest under (or by reference
to) Section 4.2(e), Section 4.2(f), Section 4.2(g) and Section 4.2(h) the result
is equal to zero.
     “Investments” shall mean the assets listed on Exhibit A attached hereto,
which exhibit shall be updated from time to time to reflect other significant
assets acquired by the Company or any Subsidiary.
     “IRS” shall mean the United States Internal Revenue Service.
     “License Agreements” shall mean the hotel license agreements listed on
Exhibit C hereto.
     “Losses” shall have the meaning set forth in the definition of Profits.
     “Management Agreements” shall mean the hotel management agreements listed
on Exhibit D hereto and any replacements thereof approved in accordance with the
terms of this Agreement.
     “Member” shall mean PRISA III and Ashford and any Person subsequently
admitted as a member of the Company pursuant to the provisions of this Agreement
for the period for which such Person shall remain a Member. Exhibit A shall be
revised from time to time by the

10



--------------------------------------------------------------------------------



 



Executive Committee to reflect the admission or permitted withdrawal of Members
and/or the Transfer of Company Interests by Members pursuant to the provisions
of this Agreement.
     “Member Information” shall have the meaning set forth in Section 2.7
herein.
     “Member Minimum Gain” shall mean an amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulation § 1.704-2(i)(3).
     “Member Loan” shall mean a loan made by any Member or any Affiliate of a
Member to another Member pursuant to Article V.
     “Member Nonrecourse Debt” shall have the meaning as defined in Regulation §
1.704-2(b)(4).
     “Member Nonrecourse Deductions” shall have the meaning as defined in
Regulation § 1.704-2(i)(2). The amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Company Year equals the net increase,
if any, in the amount of Member Minimum Gain during such Company Year
attributable to such Member Nonrecourse Debt, reduced by any distributions
during that Company Year to the Member that bears the economic risk of loss for
such Member Nonrecourse Debt to the extent that such distributions are from the
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
according to the provisions of Regulations §§ 1.704-2(h) and 1.704-2(i).
     “Mezzanine Loans” shall mean the loans described under the heading
Mezzanine Loans on Exhibit E attached hereto.
     “Mortgage Loan” shall mean a loan secured by, or to finance, the real
property of the Company or any Subsidiary, including, the Wells Loan, and
excluding any Member Loan.
     “No Transfer Agreement” shall mean the No Transfer Agreement entered
effective the date hereof by and between Ashford, PRISA III, and Operating
Partner.
     “Non Failing Member” shall have the meaning set forth in Section 5.4
herein.
     “Nonrecourse Deductions” shall have the meaning set forth in Regulations
§1.704-2(b)(1). The amount of Nonrecourse Deductions for a Company Year equals
the net increase, if any, in the amount of Company Minimum Gain during such
Company Year reduced by any distributions during such Company Year of proceeds
of a Nonrecourse Liability that are allocable to an increase in Company Minimum
Gain, determined according to the provisions of Regulations §§ 1.704-2(c) and
1.704-2(h).
     “Nonrecourse Liability” shall have the meaning as defined in Regulation §
1.704-2(b)(3).
     “Notice of Intention” shall have the meaning set forth in Section 5.4
herein.

11



--------------------------------------------------------------------------------



 



     “Offer” shall have the meaning set forth in Section 7.2 herein.
     “Offeree” shall have the meaning set forth in Section 7.2 herein.
     “Offeror” shall have the meaning set forth in Section 7.2 herein.
     “Operating Budget” shall mean with respect to any fiscal year, the annual
operating budget for the operation of the Investments prepared by Ashford and
approved by the Executive Committee, which shall include a twelve (12) month
projection for such fiscal year of Company income for all sources and an
estimate of Company expenses.
     “Operating Partner” means PRISA III REIT Operating LP, a Delaware limited
partnership, in which PRISA III REIT is a limited partner.
     “Partial Portfolio” shall have the meaning set forth in Section 7.5(a)
herein.
     “Partial Sale Deposit” shall have the meaning set forth in
Section 7.5(b)(1) herein.
     “Partial Sale Notice” shall have the meaning set forth in Section 7.5(a)
herein.
     “Partial Sale Period” shall have the meaning set forth in Section 7.5(c)
herein.
     “Partial Sale Price” shall have the meaning set forth in Section 7.5(a)
herein.
     “Percentage Interests” shall have the meaning provided in Section 4.1
herein.
     “Permitted Fund Manager” means (A) The Prudential Insurance Company of
America or Prudential Investment Management, Inc. or any Affiliate of The
Prudential Insurance Company of America or Prudential Investment Management,
Inc. that is not subject to any case, proceeding or other action under any
existing or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, and (B) any Person that on the date of
determination is (i) a nationally-recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate,
(ii) investing through a fund with committed capital of at least $100,000,000,
and (iii) not subject to any case, proceeding or other action under any existing
or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.
     “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
     “PIM” shall mean Prudential Investment Management, Inc., a Delaware
corporation.
     “Plan Assets Regulation” shall have the meaning set forth in Section 2.10
herein.
     “Plan Violation” means a transaction, condition or event that would
constitute a nonexempt prohibited transaction under ERISA and/or Code § 4975.
     “Portfolio” shall have the meaning set forth in Section 7.4(a) herein.

12



--------------------------------------------------------------------------------



 



     “Preferred Equity Account” means, for each Member, the cumulative Preferred
Equity Contributions of that Member, less the cumulative distributions to that
Member in return thereof pursuant to Section 4.2(d).
     “Preferred Equity Contributions” means the agreed value of that portion of
each Member’s interest in the Mezz 4 Debt contributed to the Company on the date
hereof for the preferred equity, which in the case of PRISA III is $25,000,000
and in the case of Ashford is $25,000,000.
     “Preferred Equity Return” means, for each Member, the cumulative amount
that accrues on the balance of its Preferred Equity Account at a rate equal to
15% per annum (compounded semi-annually).
     “Preferred Equity Return Account” means, for each Member, the cumulative
accrued Preferred Equity Return of that Member less all amounts distributed by
the Company to that Member in payment thereof pursuant to Section 4.2(c).
     “Preferred Interest” shall have the meaning set forth in Section 7.1(a)(2)
herein.
     “Proffered Interest” shall have the meaning set forth in Section 7.2(a)(i)
herein.
     “Prime Rate” shall mean the rate of interest published from time to time by
The Wall Street Journal, as the “prime rate.”
     “PRISA III” shall have the meaning set forth in the introductory paragraph
herein.
     “PRISA III REIT” means PRISA III Fund REIT, Inc., a real estate investment
trust, or REIT, that has an ownership interest in PRISA III.
     “PRISA III Representative” shall have the meaning set forth in Section 6.2
herein.
     “Profits” and “Losses” shall mean for each Company Year or other period, an
amount equal to the Company’s taxable income or loss for such Company Year or
period, determined in accordance with Code § 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code § 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
     (i) Any income of the Company that is exempt from federal income tax or
excluded from federal gross income and not otherwise taken into account in
computing Profits or Losses pursuant to this definition shall be added to such
taxable income or loss;
     (ii) Any expenditures of the Company described in Code § 705(a)(2)(B) or
treated as Code § 705(a)(2)(B) expenditures pursuant to Regulation § 1.704-1
1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits or
Losses pursuant to this definition, shall be subtracted from such taxable income
or loss;
     (iii) In the event the Gross Asset Value of any Company Asset is adjusted
pursuant to any provision of this Agreement in accordance with the definition of
Gross

13



--------------------------------------------------------------------------------



 



Asset Value, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;
     (iv) Gain or loss resulting from any disposition of any Company Asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;
     (v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Company Year or other period,
computed in accordance with the definition of Depreciation;
     (vi) To the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code § 734(b) is required, pursuant to Regulation §
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses;
     (vii) Notwithstanding any other provision herein, any items which are
specially allocated pursuant to Section 4.3(b), (c), (d), (e), (f), (g), (h) and
(k) shall not be taken into account in computing Profits or Losses and the
allocation of Profits or Losses and specially allocated items to a Member shall
be treated as an allocation to such Member of the same share of each item of
income, gain, loss, deduction and Code § 705(a)(2)(B) expenditure that has been
taken into account in computing Profits and Losses; and
     Profits and Losses shall be further determined and adjusted in accordance
with the Regulations issued under § 704 of the Code.
     “Proprietary Information” shall have the meaning set forth in
Section 9.2(a) herein.
     “Qualified Property Manager” shall mean a nationally recognized hotel
property manager (i) with at least 8,000 rooms under management in hotels
comparable to the Investments, (ii) that is not an Affiliate of Ashford or
Remington, and (iii) which qualifies as an “eligible independent contractor” for
purposes of Code Section 856(d)(9) with respect to PRISA III REIT and Ashford
REIT.
     “Regulations” shall mean the Income Tax Regulations of the IRS as such
Regulations may be amended from time to time (including Temporary Regulations of
the IRS). A reference to any Regulation shall be deemed to include any
amendatory or successor provision thereto.
     “Remington” shall mean Remington Lodging & Hospitality LLC and its
Affiliates.
     “REOC” shall have the meaning set forth in Section 2.10 herein.

14



--------------------------------------------------------------------------------



 



     “Required Expenditures” shall have the meaning set forth in Section 5.2
herein.
     “Response Date” shall have the meaning set forth in Section 6.2 herein.
     “Retaining Member” shall have the meaning set forth in Section 7.5(a)
herein.
     “Revised Offer” shall have the meaning set forth in Section 7.5(c) herein.
     “Sale Notice” shall have the meaning set forth in Section 7.4(a) herein.
     “Sale Period” shall have the meaning set forth in Section 7.4(c) herein.
     “Sale Price” shall have the meaning set forth in Section 7.4(a) herein.
     “Securities Laws” shall mean collectively the 1933 Act, the 1934 Act and
the 1940 Act.
     “Selling Member” shall have the meaning set forth in Section 7.4(a) herein.
     “Subsidiary” shall mean a corporation, partnership, limited liability
company or other entity which is directly or indirectly wholly owned by the
Company and which is organized by the Company to, directly or indirectly,
acquire, hold and invest in Investments, including the entities depicted on the
structure chart attached hereto as Exhibit B.
     “Tax Matters Member” shall have the meaning set forth in Code § 6231(a)(7)
and described in Section 8.6.
     “Term” shall have the meaning set forth in Section 2.5 herein.
     “Third Party Sale Amount” means the sum of the amount of cash proposed to
be paid in an Offer plus the Cash Value of any non-cash consideration proposed
to be paid in such Offer.
     “Transfer” shall mean to, directly or indirectly, sell, assign, convey,
give, mortgage, transfer, pledge, hypothecate, encumber, grant a security
interest in, exchange or otherwise dispose of any beneficial interest or grant
any option or warrant with respect to or otherwise transfer any beneficial
interest by any means whatsoever, whether voluntary, involuntary, by operation
of law or otherwise.
     “Wells Loan” shall mean the loan made by Wells Fargo Bank, N.A. described
on Exhibit E to this Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION AND PURPOSE
     Section 2.1 Formation. The Company was formed as a Delaware limited
liability company pursuant to the Act on February 18, 2011 by the filing of the
Certificate of Formation for the Company with the Secretary of State of the
State of Delaware, and the Members hereby adopt and ratify the Certificate of
Formation and all acts taken in connection therewith. The Certificate of
Formation shall include all amendments thereto, and additional instruments and
amendments thereto, as may from time to time be necessary or appropriate to
carry out this Agreement and enable the Company to conduct its business in
accordance with applicable laws.
     Section 2.2 Name. The name of the Company is “PIM Highland Holding LLC.”
The Company business may be conducted under any other name or names approved by
the Executive Committee, including the name of any Member or any Affiliate
thereof.
     Section 2.3 Places of Business. The Company may locate its place or places
of business at any place or places as the Executive Committee may from time to
time approve. The Company’s initial principal place of business shall be at c/o
Ashford Hospitality Trust, Inc., 14185 Dallas Parkway, Suite 1100, Dallas, Texas
75254. The Company may maintain offices at such other place or places as
approved by the Executive Committee.
     Section 2.4 Registered Office and Agent. The name of the Company’s
registered agent for service of process shall be Corporation Service Company,
and the address of the Company’s registered agent and the address of the
Company’s registered office in the State of Delaware shall be Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.
The registered agent and the registered office of the Company may be changed
from time to time by filing the address of the new registered office and/or the
name of the new registered agent with the Secretary of the State of the State of
Delaware pursuant to the Act.
     Section 2.5 Term. The term of the Agreement (the “Term”) commenced on the
date hereof and shall continue until terminated in accordance with the
provisions of this Agreement.
     Section 2.6 Purpose. The principal purposes of the Company shall be to
acquire, own, administer, service, sell, dispose of, finance, refinance, improve
or otherwise deal with the Investments and to do all the things and to take all
actions necessary and desirable in connection therewith. The business and
purpose of the Company shall be limited to its principal purposes, unless the
Members otherwise determines by unanimous approval that the Company shall have
the authority to engage in any other lawful business purpose or activity
permitted under the Act. Subject to the restrictions set forth above, the
Company shall possess and may exercise all of the powers and privileges granted
by the Act or which may be exercised by any Person, together with any powers
incidental thereto, so far as such powers or privileges are desirable,
necessary, suitable or convenient to the conduct, promotion or attainment of the
purposes of the Company. In furtherance of these purposes, the Company shall
have all powers desirable, necessary, suitable or convenient for the
accomplishment thereof.

16



--------------------------------------------------------------------------------



 



     Section 2.7 Member Information. The name, address, Initial Capital
Contribution, initial Capital Account and Percentage Interest of each Member is
set forth on Exhibit A attached hereto. Exhibit A shall be revised from time to
time by the Executive Committee to reflect the withdrawal or admission of
Members and the Transfer of Company Interests by Members pursuant to the
provisions of this Agreement and to reflect any other change in the name,
address or Percentage Interest of a Member or description of the Investments
(collectively, the “Member Information”).
     Section 2.8 Ownership and Waiver of Partition. All property and interests
in property, real or personal, owned by the Company shall be held in the name of
the Company and deemed owned by the Company as an entity, and no Member,
individually, shall have any ownership of or interest in such property or
interests owned by the Company, except as a Member of the Company. Each of the
Members irrevocably waives, during the Term and during any period of its
liquidation following any dissolution, any right that it may have to seek or
maintain any action for partition with respect to any Company assets.
     Section 2.9 Qualifications in Other Jurisdictions. The Executive Committee
shall cause the Company to be qualified or registered if and to the extent
required under applicable laws of any jurisdiction in which the Company
transacts business and shall be authorized to execute, deliver and file or cause
the execution, delivery and filing of any certificates and documents necessary
to effect such qualification or registration including the appointment of agents
for service of process in such jurisdictions.
     Section 2.10 Management of the Company. Notwithstanding anything to the
contrary set forth herein, to the extent the underlying Company Assets
constitute an investment in real estate that is managed or developed (within the
meaning of the Plan Assets Regulation), the Members shall conduct the activities
of the Company so as not to disqualify the Operating Partner or any holder of
direct or indirect interests in PRISA III as a “real estate operating company”
(“REOC”) within the meaning of U.S. Department of Labor Regulations published at
29 C.F.R. § 2510.3-101 (the “Plan Assets Regulation”).
ARTICLE III
MEMBERS
     Section 3.1 Members. Each of the parties to this Agreement and each Person
admitted as a Member of the Company pursuant to Section 2.7 of this Agreement
and in accordance with the Act shall be Members of the Company until they cease
to be Members in accordance with the provisions of this Agreement. Each Member
shall have the rights, powers, duties, obligations, preferences and privileges
set forth in this Agreement. No Member (solely in its capacity as such) shall
have any authority to bind the Company except as permitted by this Agreement.
     Section 3.2 Voting Rights of Members. The Members shall have no other
voting or approval rights as to any matter except as expressly provided by this
Agreement.
     Section 3.3 No Liability to the Members or the Company.

17



--------------------------------------------------------------------------------



 



          (a) Except as otherwise required by law or the provisions of this
Agreement, none of Ashford, PRISA III or any Affiliate of any of the foregoing,
nor any of the Company’s current or former Affiliates, officers or agents, if
any, shall be liable to the Company, any Subsidiary or to each other for any
debts, liabilities or obligations of the Company, whether arising in contract,
tort or otherwise, or for any action taken, or omitted to be taken, in good
faith and in a manner reasonably believed to be in, or not opposed to, the best
interest of the Company and, with respect to any criminal action or proceeding,
for any action taken, or omitted to be taken, with no reasonable cause to
believe that the conduct was unlawful, in each case except to the extent of the
applicable party’s adjudicated fraud, gross negligence, willful misconduct,
criminal conduct (unless there was no reasonable cause to believe the criminal
action taken or omitted was unlawful) or to the extent such action taken or
omitted to be taken constitutes a material breach of any provision of this
Agreement or other contract between such party and the Company. Except as
expressly set forth herein, none of Ashford, PRISA III or any Affiliate of any
of the foregoing shall have to make any contributions or deliver any letters of
credit, guaranties or other tangible property to the Company or any Subsidiary.
Nothing in this Agreement shall be construed to make Ashford or PRISA III liable
for any losses or debts of the Company, except to the extent of losses of their
respective Capital Contributions to the Company pursuant to the terms of this
Agreement.
          (b) No Affiliate or partner or member of Ashford or PRISA III shall
have personal liability for the obligations of such person hereunder or
otherwise, except as provided herein or under applicable law or in a written
agreement (including this Agreement), the parties to which include such
Affiliate or partner or member.
          (c) Nothing in this Agreement, and, without limiting the generality of
the foregoing, in this Section 3.3, expressed or implied, is intended or shall
be construed to give to any creditor of the Company or any Subsidiary or to any
creditor of Ashford or PRISA III or any creditor of any other Person whatsoever,
other than Ashford, PRISA III and the Company, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or provisions herein contained, and such provisions are and shall be held to be
for the sole and exclusive benefit of Ashford, PRISA III and the Company.
          (d) In accordance with the Act, a member of a limited liability
company may, under certain circumstances, be required to return to the Company
for the benefit of Company creditors amounts previously distributed to it as a
return of capital. It is the intent of the Members that a distribution to any
Member be deemed a compromise within the meaning of Section 18-502(b) of the Act
and not a return or withdrawal of capital, even if such distribution represents,
for income tax purposes or otherwise (in full or in part), a distribution of
capital, and no Member shall be obligated to pay any such amount to or for the
account of the Company or any creditor of the Company, except as provided in
this Section 3.3. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member.
     Section 3.4 Other Business Activities of PRISA III. PRISA III and its
Affiliates may have other business interests and may engage in other business
ventures of any nature or description whatsoever, whether presently existing or
hereafter created, including, the

18



--------------------------------------------------------------------------------



 



acquisition, development, ownership, administration, servicing, leasing,
management, operation, franchising, syndication, financing, refinancing and/or
sale of real estate or real estate related investments and may compete, directly
or indirectly, with the business of the Company or any Subsidiary or any Members
thereof. None of PRISA III or its Affiliates shall incur any liability to the
Company, Ashford, any Subsidiary or any of its members or their Affiliates as a
result of the pursuit by PRISA III or any of its Affiliates of such other real
estate, business interests or ventures and competitive activity, and neither the
Company, nor Ashford, nor any Subsidiary, nor any of its Members nor their
Affiliates shall have any right to participate in such other real estate
holdings, business interests or ventures or to receive or share in any income
derived therefrom except as provided herein.
     Section 3.5 Other Business Activities of Ashford. Ashford and its
Affiliates may have other business interests and may engage in other business
ventures of any nature or description whatsoever, whether presently existing or
hereafter created, including, the acquisition, development, ownership,
administration, servicing, leasing, management, operation, franchising,
syndication, financing, refinancing and/or sale of real estate or real estate
related investments and may compete, directly or indirectly, with the business
of the Company or any Subsidiary or any Members thereof. None of Ashford or its
Affiliates shall incur any liability to the Company, PRISA III, any Subsidiary
or any of its members or their Affiliates as a result of the pursuit by Ashford
or any of its Affiliates of such other real estate, business interests or
ventures and competitive activity, and neither the Company, nor PRISA III, nor
any Subsidiary nor any of its Members nor their Affiliates shall have any right
to participate in such other real estate holdings, business interests or
ventures or to receive or share in any income derived therefrom except as
provided herein.
ARTICLE IV
DISTRIBUTIONS/ALLOCATIONS
     Section 4.1 Percentage Interests in Company. The percentage interest of the
respective Members in the Company initially shall be:
          (a) PRISA III: 28.26%
          (b) Ashford: 71.74%
     The percentage interest of each Member, which is subject to adjustment
pursuant to the terms of Section 5.4, shall be set forth on Exhibit A, and is
hereinafter called such Member’s “Percentage Interest.”
     Section 4.2 Distributions. Subject to the set off rights contained in the
Indemnity and Contribution Agreement, unless the Executive Committee decides
otherwise, the Cash Flow for each calendar month shall be distributed to the
Members on or before the 25th day of the next succeeding calendar month in the
following order of priority:
          (a) first, to the Members parri passu, in accordance with their
Default Capital Contribution Preferred Return Accounts in payment of their
Default Capital Contribution

19



--------------------------------------------------------------------------------



 



Preferred Returns until their Default Capital Contribution Preferred Return
Accounts have been reduced to zero;
          (b) next, to the Members parri passu, in accordance with their Default
Capital Contribution Accounts in payment of their Default Capital Contributions
until their Default Capital Contribution Accounts have been reduced to zero;
          (c) next, to the Members parri passu, in accordance with the balances
in their Preferred Equity Return Accounts in payment of their Preferred Equity
Returns until their Preferred Equity Return Accounts have been reduced to zero;
          (d) next, to the Members parri passu, in accordance with the balances
in their Preferred Equity Accounts in payment of their Preferred Equity
Contributions until their Preferred Equity Accounts have been reduced to zero;
          (e) next, to the Members parri passu, in accordance with their
Percentage Interests until Hypothetical Investor would have received a 15% IRR
had the distributions pursuant to this Section 4.2(e) been made to Members and
Hypothetical Member in accordance with the Hypothetical Percentage Interests;
          (f) next, until Hypothetical Investor would have received a 20% IRR,
to the Members parri passu, in accordance with their Hypothetical Percentage
Interests, except that the amount representing distributions to Hypothetical
Investor shall be paid as follows:
               (i) to PRISA III, an amount equal to 15% of the Available Promote
Amount; and
               (ii) the remainder to Ashford;
          (g) next, until Hypothetical Investor would have received a 25% IRR,
to the Members parri passu, in accordance with their Hypothetical Percentage
Interests, except that the amount representing distributions to Hypothetical
Investor shall be paid as follows:
               (i) to PRISA III, an amount equal to the 20% of the Available
Promote Amount; and
               (ii) the remainder to Ashford;
          (h) next, to the Members parri passu, in accordance with their
Hypothetical Percentage Interests, except that the amounts representing
distributions to Hypothetical Investor shall be paid as follows:
               (i) to PRISA III, an amount equal to the 25% of the Available
Promote Amount; and
               (ii) the remainder to Ashford.
Exhibit I sets forth an example distribution computation pursuant to this
Section 4.2.

20



--------------------------------------------------------------------------------



 



     Section 4.3 Allocations.
          (a) Profits and Losses. Except as otherwise provided in this
Agreement, Profits and Losses and to the extent necessary, individual items of
income, gain or loss or deduction of the Company shall be allocated in a manner
such that the Capital Account of each Member after giving effect to the special
allocations set forth in Sections 4.3(b) through 4.3(k) is, as nearly as
possible, equal (proportionately) to (i) the distributions that would be made
pursuant to Section 4.2 if the Company were dissolved, its affairs wound up and
its assets sold for cash equal to their Gross Asset Value, all Company
liabilities were satisfied (limited with respect to each non recourse liability
to the Gross Asset Value of the assets securing such liability) and the net
assets of the Company were distributed in accordance with Section 4.2 to the
Members immediately after making such allocation, minus (ii) such Member’s share
of Company Minimum Gain and Member Minimum Gain, computed immediately prior to
the hypothetical sale of assets.
          (b) Minimum Gain Chargeback. Notwithstanding any other provision of
this Article IV, if there is a net decrease in Company Minimum Gain during any
Company Year or other applicable period, then, subject to the exceptions set
forth in Regulations § 1.704-2(f)(2), (3), (4) and (5), each Member shall be
specially allocated items of Company income and gain for such Company Year (and,
if necessary, subsequent Company Years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, as determined in accordance
with Regulation § 1.704-2(g). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulation § 1.704-2(f). This Section 4.3(b) is
intended to comply with the minimum gain chargeback requirement in Regulation §
1.704-2(f) and shall be interpreted consistently therewith.
          (c) Member Minimum Gain Chargeback. Notwithstanding any other
provision of this Article IV, except Section 4.3(b), if there is a net decrease
in Member Minimum Gain attributable to a Member Nonrecourse Debt during any
Company Year or other applicable period, then, subject to the exceptions set
forth in Regulation § 1.704-2(i)(4), each Member who has a share of the Member
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulation § 1.704-2(i)(5) shall be specially allocated items of
Company income and gain for such Company Year (and, if necessary, subsequent
Company Years) in an amount equal to such Member’s share of the net decrease in
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulation § 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulation § 1.704-2(i)(4). This Section 4.3(c) is
intended to comply with the minimum gain chargeback requirement in Regulation §
1.704-2(i)(4) and shall be interpreted consistently therewith.
     (d) Qualified Income Offset. Notwithstanding any provision of this
Article IV, except Sections 4.3(b) and 4.3(c), in the event any Member receives
any adjustments, allocations or distributions described in Regulations §§
1.704-1(b)(2)(ii)(d)(4), (5) or (6), that cause or increase an Adjusted Capital
Account Deficit of such Member, items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient

21



--------------------------------------------------------------------------------



 



to eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible unless such Adjusted
Capital Account Deficit is otherwise eliminated pursuant to Section 4.3(b) and
Section 4.3(c). This Section 4.3(d) is intended to comply with the qualified
income offset provision of Regulation § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
          (e) No Excess Deficit. To the extent that any Member has or would
have, as a result of an allocation of Loss (or item thereof), an Adjusted
Capital Account Deficit, such amount of Loss (or item thereof) shall be
allocated to the other Members in accordance with Section 4.3(a), but in a
manner which will not produce an Adjusted Capital Account Deficit as to such
Members. To the extent such allocation would result in all Members having
Adjusted Capital Account Deficits, such Losses shall be allocated in accordance
with Section 4.3(a). Any allocations of Loss pursuant to this Section 4.3(e)
shall be reversed with a corresponding allocation of Profits in subsequent
years.
          (f) Gross Income Allocation. In the event any Member has an Adjusted
Capital Account Deficit at the end of any Company Year or other applicable
period, such Member shall be specially allocated items of Company gross income
and gain in the amount of such Adjusted Capital Account Deficit as quickly as
possible; provided, however, that an allocation pursuant to this Section 4.3(f)
shall be made only if and to the extent that such Member would have an Adjusted
Capital Account Deficit after all other allocations provided in this Section 4.3
have been tentatively made as if this Section 4.3(f) were not in this Agreement.
          (g) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Company Year or other applicable period shall be specially allocated to
the Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulation § 1.704-2(i)(1).
          (h) Nonrecourse Deductions. Any Nonrecourse Deductions shall be
allocated among the Members in accordance with their Percentage Interests.
          (i) Code § 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company Asset pursuant to Code §§ 734(b) or 743(b) is
required, pursuant to Regulation § 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Regulations.
          (j) Allocation of Excess Nonrecourse Liabilities. Solely for the
purpose of allocating excess Nonrecourse Liabilities of the Company among the
Members in connection with the determination of the Members’ adjusted tax bases
for their interests in the Company, in accordance with Code § 752 and the
Regulations from time to time promulgated thereunder, the Members agree that
each Member’s interest in Company profits equals the Member’s Percentage
Interest.

22



--------------------------------------------------------------------------------



 



          (k) Curative Allocations. Any mandatory allocations of items of
income, gain, loss or deduction pursuant to Sections 4.3(b) through 4.3(j) above
shall be taken into account for the purpose of equitably adjusting subsequent
allocations of Profits and Losses and items of income, gain, loss or deduction
among the Members so that, to the extent possible, the net allocations, in the
aggregate, allocated to each Member pursuant to this Article IV, and the Capital
Accounts of each Member, shall as quickly as possible and to the extent
possible, be the same as if no mandatory allocations had been made.
     Section 4.4 Other Allocations and Profits.
          (a) For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Executive
Committee using any permissible method under Code § 706 and the Regulations
thereunder.
          (b) Except as otherwise provided in this Agreement, all items of
Member income, gain, loss, deduction, and any other allocations not otherwise
provided for shall be divided among the Members in the same proportions as they
share Profits and Losses, as the case may be, for the Company Year.
          (c) The Members are aware of the income tax consequences of the
allocations made by this Article IV and hereby agree to be bound by the
provisions thereof in reporting their shares of Company income and loss for
income tax purposes.
          (d) To the extent permitted under Regulations § 1.704-2(h)(3), the
Company shall treat a distribution of proceeds of a Nonrecourse Liability as a
distribution that is not allocable to an increase in Company Minimum Gain.
     Section 4.5 Tax Allocations.
          (a) Except as otherwise provided for in this Section 4.5, for federal
income tax purposes, each item of income, gain, loss and deduction shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Sections 4.3 and 4.4
above.
          (b) In accordance with Code §§ 704(b) and 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the Company shall, solely for federal income tax purposes, be
allocated among the Members so as to take into account any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and the initial Gross Asset Value. If the Gross Asset Value of any Company asset
is adjusted as described in the definition of Gross Asset Value, subsequent
allocations of income, gain, loss and deduction with respect to such Company
asset shall take into account any variation between the adjusted basis of such
Company asset for federal income tax purposes and its Gross Asset Value in the
same manner as under Code § 704(c) and the Regulations thereunder. Any elections
or other decisions relating to allocations under this Section 4.5(b) (including
the selection of the method for making such allocations) will be made by the
Executive Committee. Allocations pursuant to this Section 4.5(b) are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in

23



--------------------------------------------------------------------------------



 



computing, any Member’s Capital Account or share of Profits, Losses, other items
or distributions pursuant to any provision of this Agreement.
          (c) Profits and Losses allocable to a Company Interest assigned or
reissued during a Company Year shall be allocated to each Person who was the
holder of such Company Interest during such Company Year, in proportion to the
number of days that each such holder was recognized as the owner of such Company
Interest during such Company Year or by an interim closing of the books or in
any other proportion permitted by the Code and selected by the Executive
Committee in accordance with this Agreement, without regard to the results of
the Company operations or the date, amount or recipient of any distributions
which may have been made with respect to such Company Interest.
          (d) All items of income, gain, loss, deduction and credit allocated to
the Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Code § 754 which may be made by the
Company; provided, however, such allocations, once made, shall be adjusted as
necessary or appropriate to take into account the adjustments permitted by Code
§§ 734 and 743.
          (e) Subject to Section 4.5(b), if any portion of taxable gain
recognized from the disposition of property by the Company represents the
“recapture” of previously allocated deductions by virtue of the application of
Code § 1(h)(1)(D), 1245 or 1250 (“Recapture Gain”), such Recapture Gain shall be
allocated as follows:
               (i) First, to the Members in proportion to the lesser of each
Member’s (A) allocable share of the total taxable gain recognized from the
disposition of such property and (B) share of depreciation or amortization with
respect to such property (as determined in the manner provided under Regulations
§§ 1.1245-1(e)(2) and (3)), until each such Member has been allocated Recapture
Gain equal to such lesser amount.
               (ii) Second, the balance of Recapture Gain shall be allocated
among the Members whose allocable shares of total taxable gain from the
disposition of such property exceed their shares of depreciation or amortization
with respect to such property (as determined in the manner provided under
Regulations §§ 1.1245-1(e)(2) and (3)), in proportion to their shares of total
taxable gain (including Recapture Gain) from the disposition of such property;
provided, however, that no Member shall be allocated Recapture Gain under this
Section 4.5(e) in excess of the total taxable gain otherwise allocated to such
Member from such disposition.
          (f) Unless otherwise required by the Code, any tax credits of the
Company shall be allocated among the Members in accordance with their Percentage
Interests. Any recapture of tax credits shall be allocated among the Members in
the same ratio as the applicable tax credits were allocated to the Members.
     Section 4.6 Withholding. Each Member hereby authorizes the Company to
withhold from or pay on behalf of or with respect to such Member any amount of
federal, state, local, or foreign taxes that the Executive Committee reasonably
determines the Company is or may be required to withhold or pay with respect to
any amount distributable or allocable to such Member

24



--------------------------------------------------------------------------------



 



pursuant to this Agreement, including any taxes required to be withheld or paid
by the Company pursuant to Code § 1441, 1442, 1445, or 1446. Any amount paid on
behalf of or with respect to a Member shall constitute a loan by the Company to
such Member, which loan shall be due on demand. In the event that a Member fails
to pay any amounts owed to the Company pursuant to this Section 4.6 when due,
the Executive Committee may, in its sole and absolute discretion, elect to cause
the Company to make the payment on behalf of such defaulting Member, and in such
event the Company shall be deemed to have loaned such amount to such defaulting
Member and shall succeed to all rights and remedies of the Company as against
such defaulting Member. Without limitation, in such event the Company shall have
the right to retain distributions that would otherwise be distributable to such
defaulting Member until such time as such loan, together with all interest
thereon, has been paid in full; and any such distributions so retained by the
Company shall be treated as having been distributed to the defaulting Member and
immediately paid by the defaulting Member to Company in repayment of such loan.
Any amounts payable by a Member hereunder shall bear interest at the lesser of
(i) the Prime Rate plus five percent (5%) or (ii) the maximum lawful rate of
interest on such obligation, such interest to accrue from the date such amount
is due (which shall be fifteen (15) Business Days after written demand) until
such amount is paid in full.
     Section 4.7 Code Section 83 Safe Harbor Election.
          (a) By executing this Agreement, each Member authorizes and directs
the Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the “Notice”)
apply to any interest in the Company transferred to a service provider by the
Company on or after the effective date of such Revenue Procedure in connection
with services provided to the Company. For purposes of making such Safe Harbor
election, Ashford is hereby designated as the “partner who has responsibility
for federal income tax reporting” by the Company and, accordingly, execution of
such Safe Harbor election by Ashford constitutes execution of a “Safe Harbor
Election” in accordance with Section 3.03(1) of the Notice. The Company and each
Member agree to comply with all requirements of the Safe Harbor described in the
Notice, including the requirement that each Member shall prepare and file all
federal income tax returns reporting the income tax effects of each interest in
the Company issued by the Company covered by the Safe Harbor in a manner
consistent with the requirements of the Notice.
          (b) Each Member authorizes Ashford to amend Section 4.7(a) to the
extent necessary to achieve substantially the same tax treatment with respect to
any interest in the Company transferred to a service provider by the Company in
connection with services provided to the Company as set forth in Section 4 of
the Notice (e.g., the reflect changes from the rules set forth in the Notice in
subsequent Internal Revenue Service guidance), provided that such amendment is
not materially adverse to such Member (as compared with the after-tax
consequences that would result if the provisions of the Notice applied to all
interests in the Company transferred to a service provider by the Company in
connection with services provided to the Company).

25



--------------------------------------------------------------------------------



 



ARTICLE V
CAPITAL CONTRIBUTIONS
     Section 5.1 Members’ Initial Capital Contributions. Concurrently with the
execution of this Agreement, PRISA III is making a Capital Contribution in cash
to the Company of Fifty Million Dollars ($50,000,000.00), and Ashford is making
a Capital Contribution in cash to the Company of One Hundred Fifty Million
Dollars ($150,000,000.00). In addition, concurrently with the execution of this
Agreement, PRISA III and Ashford are making or causing to be made contributions
to the Company of the property described in Exhibit A having an agreed Gross
Asset Value as set forth on Exhibit A (together with the initial cash Capital
Contributions set forth on Exhibit A, the “Initial Capital Contributions”). On
the date hereof the Members will cause the following to occur: (1) the Company
shall form PIM Highland TRS Corporation (“New TRS”) as a wholly owned
subsidiary; (2) PRISA III and Ashford Hospitality Finance, LP shall cause PIM
Ashford Venture I, LLC (owned by PRISA III and Ashford Hospitality Finance, LP)
to contribute 100% of the equity interests in PIM Ashford Subsidiary II, LLC
(“M6 Lender”) to the Company for no additional consideration; (3) Ashford
Hospitality Finance, LP shall distribute its ownership interest in PIM Ashford
Mezz 4 LLC to Ashford; (4) PRISA III and Ashford shall cause PIM Ashford Mezz 4
LLC (now owned by PRISA III and Ashford) to contribute the Mezz 4 Participation
Interest which it owns to the Company in exchange for common and preferred
equity interests as set forth in Exhibit A, which common and preferred equity
interests shall be immediately distributed to PRISA III and Ashford; (5) PRISA
III shall cause Blackjack Mezz 5 PRISA III LLC, the holder of Mezz 5 mezzanine
loan to cancel the Mezz 5 mezzanine loan immediately prior to the foreclosure
described in step 5; (6) M6 Lender will conduct the foreclosure of the Mezz 5
mezzanine loan and acquire the equity interests in HH Mezz Borrower A-5 LLC, HH
Mezz Borrower C-5, LLC, HH Mezz Borrower D-5, LLC, HH Mezz Borrower F-5, LLC and
HH Mezz Borrower G-5 LLC (“M5 Borrower”); (7) M5 Borrower will dissolve and
distribute its equity interests in HH Mezz Borrower A-4 LLC, HH Mezz Borrower
C-4, LLC, HH Mezz Borrower D-4, LLC, HH Mezz Borrower F-4, LLC, and HH Mezz
Borrower G-4 LLC (“M4 Borrower”) to M6 Lender; (8) M6 Lender will dissolve and
distribute its equity interests in M4 Borrower to the Company; and (9) the
Company will contribute the equity interests in HH Mezz Borrower D-4, LLC and HH
Mezz Borrower F-4, LLC to New TRS. After giving effect to all such Initial
Capital Contributions, the Capital Account of each Member as of the date of this
Agreement shall equal the amount set forth as such for such Member in Exhibit A.
     Section 5.2 Additional Capital Contributions. If any Member believes in its
reasonable discretion that the Company needs funding (currently or in the
reasonably foreseeable future), in addition to the proceeds of any Approved
Loan, Cash Flow and any funds held in any reserve or by a Subsidiary and
available for the obligation needing funding, to pay, without penalty or
interest, any of the following (each, a “Required Expenditure”):
               (i) expenditures that are required to comply with any present or
future law, ordinance, order, rule, regulation or requirement, as such may
change from time to time, of any Federal, State or municipal government,
department, commission, board or officer, or any order, rule or regulation of
the National Board of Fire Underwriters or any other body exercising similar
functions, or any final order, judgment or decree of any court or governmental
authority having jurisdiction;
               (ii) taxes or assessments or insurance premiums with respect to
any Company Asset;

26



--------------------------------------------------------------------------------



 



               (iii) expenditures that arise from an emergency situation or any
unanticipated event or circumstance that causes an imminent danger of material
financial or other loss to the Company; or
               (iv) payments due under any recourse provisions of any Approved
Loan creating recourse to the Company;
such Member shall give a Decision Notice to the Executive Committee regarding
the need for Additional Capital Contributions. If the Executive Committee does
not approve a call for Additional Capital Contributions within fifteen (15) days
after receipt of such Decision Notice (unless (i) an emergency exists, in which
case said fifteen (15) day period may be shortened by the such Member in its
Decision Notice to the extent reasonably necessary and practicable, (ii) a
monetary default exists under an Approved Loan, in which case said fifteen
(15) day period shall be one (1) Business Day or (iii) a non monetary default
exists under an Approved Loan, in which case said 15 day period shall be to one
third of the cure period provided for the commencement of the cure of such
default under the applicable loan documents), such Member may make a Capital
Call for the Required Expenditure.
     Section 5.3 Capital Call Notices. If approved by the Executive Committee or
otherwise permitted by Section 5.2, a Member shall make a capital call (“Capital
Call”) by providing written notice to each Member (each, a “Capital Call
Notice”) in the manner set forth in this Section 5.3. Each Capital Call Notice
shall specify the total amount of the Capital Call and the date (the “Funding
Date”) that the applicable Additional Capital Contribution shall be funded by
the Members, which date shall be no less than three (3) Business Days nor more
than five (5) Business Days after the Capital Call Notice is provided to each
Member. On the Funding Date, each of the Members shall contribute its Percentage
Interest of the total amount of the Capital Call to the Company in immediately
available funds by wire transfer to an account specified by Executive Committee.
     Section 5.4 Failure to Fund Capital Contributions. If a Member fails to
contribute an amount equal to the entire amount required to be contributed by it
within the applicable period specified above after the Capital Call Notice (the
“Failing Member”), and if the other Member (the “Non Failing Member”) makes its
proportionate contribution within such applicable period and so notifies the
Failing Member, and the Failing Member fails fully to remedy its failure to
contribute within five (5) days after the giving of a notice by the Non Failing
Member with respect to a failure under this Section 5.4 (the “Notice of
Intention”), then one or more of the following may occur, at the option and
election of the Non Failing Member, which election shall be specified in the
Notice of Intention: (i) the Non Failing Member may require the Company to repay
immediately to the Non Failing Member the contribution it made pursuant to the
applicable Capital Call Notice, together with interest actually earned thereon
by the Company until repayment, if any; (ii) the Non Failing Member may, but
need not, make an additional contribution to the Company not in excess of the
amount the Failing Member failed to contribute pursuant to Section 5.3, in which
case the Percentage Interests of the Members shall be adjusted as provided below
in this Section 5.4 (the “Contribution Option”), (iii) the Non Failing Member
may, but need not, make an additional contribution to the Company not in excess
of the amount the Failing Member failed to contribute pursuant to Section 5.3 as
default capital (a “Default Capital Contribution”), or (iv) the Non Failing
Member may elect to advance to the

27



--------------------------------------------------------------------------------



 



Company, as a loan to the Failing Member, an amount equal to the amount the
Failing Member failed to contribute pursuant to Section 5.3, which loan shall
bear interest at an annual rate (compounded semi annually) equal to the highest
rate permitted by applicable law in no event to exceed eighteen percent (18%) (a
“Member Loan”). During the Term, notwithstanding anything to the contrary, a
Member Loan shall be repaid with amounts otherwise distributable by the Company
to the Failing Member being delivered directly by the Company to the Non Failing
Member until such Member Loan and all interest thereon is repaid (which payments
will be applied first to accrued interest on the outstanding principal balance
of such loan and then outstanding principal balance of such loan) and any
amounts so applied shall be treated under this Agreement as having been
distributed to the Failing Member. Any such loan shall be recourse to the
Failing Member and any outstanding balance following dissolution of the Company
shall be immediately due and payable by the Failing Member. A Member Loan may be
prepaid at any time or from time to time by a Failing Member. If requested by
the Non Failing Member, any Member Loan shall be structured (i) to qualify as a
“real estate asset” under Code § 856(c)(5)(B) or, if such Member Loan cannot so
qualify, it (A) shall be structured in such manner as the Non Failing Member
determines may be necessary or appropriate to prevent any such Member Loan from
giving rise to a violation of the requirements of Code § 856(c)(4) with respect
to the PRISA III REIT (in the event that the PRISA III is the Non Failing
Member) or Ashford (in the event Ashford is the Non Failing Member) or (B) may
be transferred to a taxable REIT subsidiary with respect to the PRISA III REIT
or Ashford (as applicable), (ii) to generate income qualified under Code §§
856(c)(2) and 856(c)(3), and (iii) to contain such terms as the Non Failing
Member shall reasonably request to cause such Member Loan to be properly treated
as indebtedness for federal income tax purposes, and the Failing Member shall
cooperate in such structuring and execute all documents reasonably required in
connection therewith. If a Non Failing member elects the Contribution Option
above, the Percentage Interests of the Members shall be subject to adjustment,
as follows:
               (i) The Percentage Interest of each Failing Member shall be
reduced by an amount equal to 150% x A/B, where

    A  = the share of the contribution required of the Failing Member and
contributed by the Non Failing Member, and

    B  = the sum of all unreturned Capital Contributions (other than Preferred
Equity Contributions) previously made to the Company after giving effect to the
amounts advanced under this section on behalf of the Failing Member; and

               (ii) The Percentage Interest of the Non Failing Member shall be
increased by the decrease in a Failing Member’s Percentage Interest.
     Section 5.5 Records to Reflect Capital Contributions and Capital
Commitments. The Member Information described in Section 2.7 and set forth on
Exhibit A attached hereto shall be revised from time to time by Executive
Committee to reflect any change in the Member Information.

28



--------------------------------------------------------------------------------



 



     Section 5.6 Further Capital Contributions. Unless approved by the Executive
Committee or otherwise approved in writing or in an amendment to this Agreement
by a Member, no Member shall be required to make Capital Contributions other
than those it has committed to make hereunder as set forth in Sections 5.1, 5.2
and 5.3 and on Exhibit A.
     Section 5.7 Resignations; Withdrawals of Capital. Except upon dissolution
of the Company or as may be expressly set forth in this Agreement, no Member
shall have the right to withdraw from the Company or demand or receive the
return of its Capital Contributions or any part of its Capital Account, and,
except as expressly set forth in this Agreement, no Member shall be entitled to
receive any interest on its outstanding Capital Account balance or any
distribution (including the return of its Capital Contributions) that is not
expressly provided for in this Agreement.
     Section 5.8 Restoration of Negative Capital Accounts. No Member shall be
obligated to restore any deficit balance in its Capital Account or be personally
liable for the return of the Capital Contributions of any other Member, or any
portion thereof or return thereon, it being expressly understood that (x) any
such return shall be made solely from Company Assets, and (y) a deficit in a
Member’s Capital Account shall not constitute a Company Asset.
ARTICLE VI
MANAGEMENT; INDEMNIFICATION
     Section 6.1 Management by the Executive Committee. The Executive Committee
shall manage the affairs of the Company and make all decisions with regard
thereto, except where the approval of any of the Members is expressly required
by a non-waivable provision of applicable law. The Executive Committee shall be
responsible for the establishment of policy and operating procedures respecting
business affairs of the Company. No action shall be taken, obligations incurred
or amounts expended by the Company without the consent of the Executive
Committee. This Section 6.1 shall not be construed to prohibit delegations of
duties pursuant Section 6.3, Section 6.4, Section 6.9 or as otherwise determined
by this Agreement or the Executive Committee. The Company is prohibited from
guaranteeing the indebtedness of any other Person without the prior written
consent of all of the Members.
     Section 6.2 Executive Committee. The Members hereby establish an executive
committee (the “Executive Committee”). The Executive Committee shall be
comprised of four persons, two of whom will be designated by Ashford (each an
“Ashford Representative”) and two of whom will be designated by PRISA III (each
a “PRISA III Representative”, and together with the Ashford Representatives the
“Committee Representatives”). The initial Ashford Representatives are David
Brooks and Douglas Kessler, and the initial PRISA III Representatives are
Soultana Reigle and Scott Dalrymple. Decisions of the Executive Committee may be
made only with the approval of a majority of the Committee Representatives. Each
Member designating representatives on the Executive Committee shall also be
entitled to appoint one or more alternates who may serve in the absence of such
Member’s Representative. Any Committee Representative or alternate appointed by
a Member may be replaced at any time by such Member (with or without cause). Any
appointment or replacement (with or without

29



--------------------------------------------------------------------------------



 



cause) of a Committee Representative or an alternate by the applicable Member
shall be effective upon written notice of such appointment or replacement given
to the Company and the other Members. All Committee Representatives and
alternates shall serve for indefinite terms at the pleasure of the appointing
Member. No Committee Representative shall receive any compensation from the
Company for its services on the Executive Committee. For the avoidance of doubt,
a decision may be introduced for consideration and approval of the Executive
Committee by any Committee Representative. If a decision must be made, the
Member requesting the decision shall give to all Committee Representatives a
notice (a “Decision Notice”) of the nature of the decision, together with a
statement of the proposal as to the decision and all documentation, agreements
and other information necessary to enable the Committee Representatives to make
the decision. The Decision Notice shall specify the date (the “Response Date”)
by which the Committee Representatives’ response to the Decision Notice shall be
reasonably required under the circumstances (it being agreed that except as
otherwise provided herein the Response Date shall not be less than 15 days after
the date of the Decision Notice, unless an emergency exists, in which case said
15 day period shall be shortened to the extent reasonably necessary and
practicable as determined by the Person delivering the Decision Notice in its
reasonable judgment). Upon receipt of written request from any Committee
Representative, each Member shall promptly deliver to such Committee
Representative such additional information, to the extent the same is within its
possession, as it shall reasonably request in order to respond to a Decision
Notice. The Committee Representatives shall give written notice of their
decision regarding the decision to the Ashford in its role as Administrative
Member as promptly as reasonably practicable (but not later than the Response
Date). In the event that any Committee Representative fails to respond to a
Decision Notice on or prior to the Response Date therefor, such failure to
respond shall be deemed a vote against the applicable decision. Approval of a
decision must be evidenced by a written instrument, counterparts of which shall
be executed by at least those Committee Representatives whose votes were
required to approve such decision.
     Section 6.3 Property Management. Concurrently herewith, various
subsidiaries of the Company are entering into the property management agreements
with Remington or its Affiliates listed on Exhibit D hereto, all of which have
been approved by the Members. Notwithstanding anything to the contrary contained
herein, PRISA III shall have sole authority, after reasonable consultation with
the Executive Committee, to enforce, on behalf of the Company and the
Subsidiaries, any property management agreements between the Company or any
Subsidiary, on the one hand, and Remington (or its Affiliates), on the other
hand, and to make elections, grant waivers of, exercise termination rights, or
otherwise enforce any provisions of such agreements on behalf of the Company and
the Subsidiaries that may be required under or with respect to such agreements.
If any property management agreement with Remington is terminated and the
Committee Representatives cannot agree upon a replacement property manager for
the applicable property within fifteen (15) days after the issue is submitted to
the Executive Committee, the Ashford Representatives shall submit to the PRISA
III Representatives within five (5) days thereafter a list of four Qualified
Property Managers from which the PRISA III Representatives shall select a
replacement property manager for the affected property within five (5) days
thereafter. If the Ashford Representatives do not submit to the PRISA III
Representatives within such five (5) day period the list of four Qualified
Property Managers, then the PRISA III Representatives promptly shall pick a
replacement property manager that is a Qualified Property Manager. If the
Ashford Representatives submit to the

30



--------------------------------------------------------------------------------



 



PRISA III Representatives within such five (5) day period the list of four
Qualified Property Managers, and the PRISA III Representatives do not then
select a replacement property manager from such list within five (5) days
thereafter, the Ashford Representatives promptly shall pick a replacement
property manager from such list. After selection of a replacement property
manager, the Administrative Member shall seek any necessary consent or approval
from the applicable lender or lenders of such replacement property manager. If
one or more lenders do not consent or approve such selection, then the process
for selection and approval of a replacement property manager shall be repeated
as to any affected property until a replacement property manager with all
necessary lender approvals and consents has been selected for all properties as
to which Remington has been terminated. The Members approve amending the Hotel
Master Management Agreement of even date herewith between Remington and various
Company Subsidiaries to engage Remington on the same terms as in such Hotel
Master Management Agreement as a replacement property manager for Courtyard
Savannah Historic District hotel and Residence Inn Tampa Downtown hotel,
provided that (i) Ashford and Remington obtain all consents required to do so
under each of the Approved Loans and otherwise comply with any requirements of
the Approved Loans in connection therewith, and (ii) Ashford and Remington
obtain all consents required to do so under any License Agreement, any other
third party agreement of the Company or its Subsidiaries, or otherwise needed to
transfer any licenses or permits necessary for the operation of such hotels.
     Section 6.4 Administrative Member. Subject to the terms and conditions of
this Agreement, the Executive Committee delegates to a Member (the
“Administrative Member”), who shall initially be Ashford, the responsibility and
authority for the day to day administration of the business and affairs of the
Company in accordance with the decisions, policies and procedures established by
the Executive Committee and the terms of this Agreement. The Executive Committee
shall have the right to revoke such delegation of authority at any time in its
sole discretion, in which case PRISA III shall become the Administrative Member.
PRISA III, acting alone, shall have the right to revoke such authority at any
time following the occurrence of a Duty Breach by Ashford, in which case PRISA
III shall become the Administrative Member. Each Member when and if it becomes
Administrative Member accepts and agrees to perform its duties and undertake its
responsibilities set forth in this Agreement and to exercise all commercially
reasonable efforts to cause the business of the Company to be operated and
managed in accordance with the decisions, policies and procedures established by
the Executive Committee and the terms of this Agreement. The Company will
reimburse the Administrative Member for its expenditures incurred in connection
with the performance of such duties, including reimbursement of (i) all office
overhead, in office salaries, telephone, reproduction and other similar costs
(except as otherwise expressly set forth in this Agreement), and reasonable
travel expenses of its personnel in connection with performing the
administrative duties and (ii) third party expenses incurred on behalf of the
Company, but not in excess of the amounts set forth in the G&A Budget for such
items; provided that the Administrative Member shall be reimbursed for
expenditures that arise from an emergency situation, or any unanticipated event
or circumstance that causes an imminent danger of material financial or other
loss to the Company, without regard to the amounts set forth in the applicable
G&A Budget. Upon request of the Member that is not the Administrative Member,
the Administrative Member shall provide reasonable supporting verification to
the Executive Committee for all expenditures for which any reimbursement is
requested.

31



--------------------------------------------------------------------------------



 



     Section 6.5 Affiliate Transactions. Notwithstanding anything to the
contrary contained in this Agreement, the Executive Committee must approve of
any contract or understanding between the Company and any Member or Affiliate of
any Member in any capacity, including in connection with the business and
operations of the Company, and the terms of any such arrangement shall be
commercially reasonable and competitive with amounts that would be paid to third
parties on an “arms length” basis.
     Section 6.6 Annual Budgets. The Company and each Subsidiary shall operate
under an annual Operating Budget, G&A Budget and Capital Expenditure Budget
(collectively, the “Annual Budget”), each of which shall be prepared on a
project by project basis and submitted by the Advisor to the Executive Committee
for approval. After the Annual Budgets have been approved, the Advisor shall
cause the managers to implement them on behalf of the Company and applicable
Subsidiary. With respect to the Company and each Subsidiary, the Advisor shall
deliver to the Executive Committee for approval the proposed Annual Budget for
each calendar year by November 2 of the preceding calendar year (subject to
receiving all required information from property managers other than Remington).
Provided that each Committee Representative receives the proposed Annual Budget
for each calendar year by November 2 of the preceding calendar year, together
with all supporting information necessary for such Committee Representative to
review the Annual Budget, the Executive Committee will approve, reject, or
provide changes to the Annual Budget by December 1 of the year in which the
proposed Annual Budget is submitted to the Executive Committee. By no later than
the tenth (10th) Business Day after the Annual Budget is approved by the
Executive Committee but no later than required under any applicable loan
documents, the Executive Committee shall be authorized to deliver the Annual
Budget to each lender of the Approved Loans; provided, however, to the extent
the Annual Budget has not yet been approved by the Executive Committee, the
Annual Budget to be submitted to the lenders shall be the same as the Annual
Budget in effect for the prior year with only those adjustments approved by the
Executive Committee or comprising Permitted Adjustments. If an Operating Budget
or the G&A Budget for any calendar year has not been approved by January 1 of
that year, the Company and applicable Subsidiary shall continue to operate under
the Operating Budget or the G&A Budget, as applicable, for the previous year
with such adjustments as may be necessary to reflect deletion of non recurring
expense items set forth on the previous Operating Budget or G&A Budget, as
applicable, expenditures required under any Management Agreement, increased
insurance costs, taxes, utility costs, and debt service payments and, in the
case of the G&A Budget, increases by a CPI adjustment (collectively, the
“Permitted Adjustments”); however, no payments or reimbursements to the Members
or any of their Affiliates (other than payment of the management fee in
accordance with the previous Operating Budget and reimbursements to Ashford, in
its capacity as Administrative Member and as the Advisor, in accordance with the
previous G&A Budget increased by a CPI adjustment) shall be made by the Company
and the Subsidiaries for that year until an Operating Budget or G&A Budget, as
applicable, for such year is approved, unless the Executive Committee
specifically consents thereto in writing. If a Capital Expenditure Budget for
any calendar year has not been approved by January 1 of that year, no capital
expenditures (other than deposits into the capital expenditure reserves and
Required Expenditures) shall be made by the Company and the Subsidiaries for
that year until a Capital Expenditure Budget for such year is approved, unless
the Executive Committee specifically consents thereto in writing or such
expenditure is required by the applicable licensor.

32



--------------------------------------------------------------------------------



 



     Section 6.7 Meetings of the Executive Committee.
          (a) The Executive Committee shall hold quarterly meetings to discuss
such matters regarding Company business as the Members may elect. Any such
meeting may be held by phone.
          (b) Special meetings of the Executive Committee to discuss such
matters regarding Company business as the Members may elect may be called by any
Member at any time upon the delivery of notice to the other Members not less
than two (2) Business Days prior to the date of such meeting. Any such meeting
may be held by phone.
          (c) Each Executive Committee meeting shall be held at the principal
place of business of the Company, unless the Committee Representatives otherwise
agree. Attendance of a Person at a meeting shall constitute a waiver of notice
of such meeting, unless such Person attends the meeting for the purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened. A Person may vote at such meeting by written
proxy executed by that Person and delivered to a Member. A proxy shall be
revocable unless it is stated to be irrevocable. Any action required or
permitted to be taken at such meeting may be taken without a meeting, without
prior notice, and without a vote if a consent or consents in writing, setting
forth the action so taken, is signed by the Committee Representatives that would
be necessary to take the action at a meeting at which all Committee
Representatives were present and voted. At the request of any Committee
Representative, any meeting may take place by means of telephone conference,
video conference, or similar communication equipment by means of which all
Persons participating therein can hear each other.
     Section 6.8 Compensation.
          (a) Except for expense reimbursements set forth in Section 6.9, no
compensatory payment shall be made by the Company to any Member for the services
to the Company of such Member or any member, partner or employee of such Member.
          (b) Except as other provided herein, each of the PRISA III and Ashford
shall bear their own costs and expenses associated with negotiating and entering
into this Agreement.
     Section 6.9 Ashford’s Advisory Duties.
          (a) In its capacity as a Member, Ashford agrees to perform for the
Company the duties (“Duties”) as set forth on Exhibit H, Section 6.6 and
Article VIII and when performing the Duties in such capacity Ashford is referred
to as the “Advisor.” Ashford shall perform such Duties until the earlier of
(i) the date Ashford is no longer a Member and (ii) the date Ashford’s role as
Advisor is terminated pursuant to Section 6.9(j) or 6.9(k).
          (b) The Advisor shall perform and discharge the Duties under this
Section 6.9: (i) in good faith to further the rights, interests, investments and
objectives of the Company and in the best interests of the Company; and (ii) in
accordance with the requirements of any applicable federal, state or local law
or regulation. In performing the Duties, the Advisor may from time to time call
upon and utilize various facilities, personnel and support services of one or
more Affiliates of the Advisor.

33



--------------------------------------------------------------------------------



 



          (c) The Advisor’s authority for purposes of this Agreement shall be
limited as set forth in Section 6.6, Section 6.9 and Article VIII and any
increase in scope of the Advisor’s responsibilities and authority shall be
pursuant to prior written authorization by the Executive Committee.
          (d) The Executive Committee shall direct the Advisor, for purposes of
this Agreement, except as provided in (i) the following sentence,
(ii) Section 6.9(j), (iii) Section 6.9(k) and (iv) with respect to certain
expense reviews pursuant to the penultimate sentence of Section 6.9(h).
Notwithstanding any other provision in this Section 6.9, PRISA III shall have
sole authority, after reasonable consultation with the Executive Committee, to
enforce or to grant waivers, on behalf of the Company, under this Section 6.9.
          (e) At all times, the Advisor shall keep true, accurate and complete
books of accounts and records relating to the performance of the Duties, which
shall be accessible for inspection by any Committee Representative at any time
during ordinary business hours upon reasonable notice given by such Committee
Representative. The Advisor shall also cause all financial reports reasonably
required by any Committee Representative to be prepared and distributed to the
Executive Committee on a timely basis. If requested by any Committee
Representative and at the Company’s cost, the Advisor shall set up a secure
website for documentation relating to the Investments in consultation with the
Executive Committee. The Advisor shall regularly request from the Executive
Committee such information and direction as the Advisor deems necessary to
fulfill its responsibilities under this Agreement and the Executive Committee
shall provide the same on a timely basis.
          (f) In addition to the Duties, the Advisor shall regularly consult
with the Executive Committee and meet with the Executive Committee promptly upon
request of any Committee Representative, and shall, at the reasonable request of
any Committee Representative: (i) give advice and recommendations regarding the
management, operation and improvement of the Investments, and (ii) participate
in strategic planning with the Executive Committee, including, in decisions
regarding hold and sell strategies for the Company or individual assets. In
general, the Advisor shall inform the Executive Committee of any information of
which it has knowledge that the Advisor reasonably believes could influence the
policies of the Executive Committee with respect to the Investments or are
appropriate for the protection of Investments or preservation of their value.
          (g) The Executive Committee shall make available to the Advisor such
documents, materials and information regarding the Investments which, in the
reasonable professional judgment of the Advisor, are necessary or appropriate
for the proper performance of the Duties. The Executive Committee shall provide
timely responses to written requests for approvals received from the Advisor.
Failure of the Executive Committee to respond to any such written request for
approval within seven (7) Business Days after receipt thereof shall be deemed a
denial of approval by the Executive Committee.
          (h) The Advisor shall not receive any separate fee for performance of
the Duties but shall be reimbursed for expenses as provided in this Section 6.9.
The applicable G&A Budget shall set forth an estimate of the categories and
amount of expenses that the Advisor anticipates incurring in connection with the
performance of the Duties for the period covered by

34



--------------------------------------------------------------------------------



 



the applicable G&A Budget. The Company shall reimburse the Advisor for
reasonable and customary expenses incurred by the Advisor and its Affiliates in
connection with the performance of the Duties, including, but not limited to,
all third party expenses and all office overhead, in-office salaries, telephone,
reproduction and similar costs fairly allocable to performance of its duties
hereunder, provided, however, that (i) the Advisor must obtain the prior written
consent of the Executive Committee either as part of the G&A Budget or
otherwise, prior to incurring any expense, and (ii) such reimbursement shall not
exceed the maximum amount provided in the applicable G&A Budget unless approved
by the Executive Committee; provided further that no prior consent of the
Executive Committee shall be required for expenditures that arise from an
emergency situation, or any unanticipated event or circumstance that causes an
imminent danger of material financial or other loss to the Company. The Advisor
shall include any such reimbursable expenses the Advisor (or its Affiliates)
incurred in a quarterly invoice together with reasonable supporting
documentation for expenditures for which reimbursement is requested. PRISA III
may initiate, at PRISA III’s cost, upon reasonable notice and at reasonable
times, a review of the books and records of the Advisor relating to reimbursable
expenses. Any discrepancies shall be promptly adjusted.
          (i) The Advisor represents and warrants that:
               (i) The Advisor has, and will at all times during which it is the
Advisor have, sufficient, experienced and competent personnel directly or
through Affiliates perform the Duties.
               (ii) The Advisor holds all licenses and permits necessary to
perform the Duties and receive the reimbursements as may be required by
applicable laws, rules, regulations and ordinances; and
               (iii) The Advisor shall comply with all laws, rules, regulations
and ordinances applicable to performance of the Duties.
          (j) PRISA III may terminate Ashford in its role as the Advisor for
cause immediately upon written notice of termination from PRISA III to the
Advisor, if any of the following events shall occur:
               (i) If the Advisor (A) commits a material breach of this
Section 6.9 or a Duty Breach, (B) neglects or is negligent in the performance of
the Duties in any material respect or (C) if any representation or warranty of
the Advisor in this Section 6.9 becomes untrue or incorrect in any material
respect; provided the Advisor shall have thirty (30) days after written notice
from PRISA III to cure any of the foregoing; provided further, that if a failure
to satisfy any of clause (A), (B) or (C) can be cured but is not reasonably
capable of being cured within such thirty (30) day period, the Advisor shall
have such longer period of time as is necessary to cure such breach but in no
event in excess of a total of one hundred five (105) days.
               (ii) If the Advisor shall be adjudged bankrupt or insolvent by a
court of competent jurisdiction, or any order shall be made by a court of
competent jurisdiction for the appointment of a receiver, liquidator or trustee
of the Advisor or of all or substantially all of its assets by reason of the
foregoing, or approving any petition filed against the Advisor for its

35



--------------------------------------------------------------------------------



 



reorganization, and the adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or
               (iii) If the Advisor shall institute proceedings for voluntary
bankruptcy or shall file a petition seeking reorganization under the federal
bankruptcy laws, or for relief under any law for the relief of debtors, or shall
consent to the appointment of a receiver of itself or of all or substantially
all its assets, or shall make a general assignment for the benefit of its
creditors, or if an involuntary petition shall be filed under the federal
bankruptcy laws against the Advisor, unless such petition is set aside or
withdrawn or ceases to be in effect within sixty (60) days from the date of such
filing.
          (k) Ashford may terminate its role as the Advisor and cease performing
the Duties at any time without cause upon six months’ prior written notice to
the Executive Committee. If Ashford’s Percentage Interest is reduced to less
than 25%, PRISA III may terminate Ashford in its role as the Advisor at any time
without cause upon six months’ prior written notice after such reduction in
Percentage Interest. In addition to the foregoing, the Executive Committee may
terminate Ashford in its role as the Advisor without a termination fee with
respect to any individual hotel comprising an Investment concurrently with the
sale of such hotel by the Company or its Subsidiary.
          (l) Upon the occurrence of any termination of Ashford as the Advisor,
the Company shall reimburse the Advisor for all reimbursable expenses incurred
through the effective date of termination, but the Company will not be required
to pay any termination fee or other fee to the Advisor.
          (m) To the fullest extent permitted by applicable law, the Advisor
shall and does hereby fully indemnify, defend and hold harmless the Company, its
Members, their partners, Affiliates, officers, employees, agents,
representatives, successors and assigns from and against all costs, expenses,
claims, damages, liabilities, losses and causes of action, including attorneys’
fees, of any nature, kind or description, and of any person or entity whomsoever
(including any governmental agency), relating to or arising out of the bad
faith, willful misconduct or gross negligence of the Advisor and its Affiliates
and their respective members, shareholders, partners, officers, directors,
agents and employees (the “Covered Parties”) in connection with the duties being
(or to be) performed under this Section 6.9 or arising out of any breach of this
Section 6.9 by the Advisor (or any of the other Covered Parties) or any acts by
the Advisor (or any of the other Covered Parties) outside the scope of its
authority under this Agreement. The indemnification provisions of this
Section 6.9(m) shall survive the termination or expiration of this Agreement.
          (n) The Advisor agrees to provide its full cooperation (and to cause
it Affiliates to provide their full cooperation) with the Company and the
Executive Committee and their respective members in connection with any sale of
any hotel comprising an Investment. At the request of the Company or any Member,
the Advisor shall take such reasonable actions for the benefit of, and use
reasonable efforts to provide information relating to the Company, its
Subsidiaries, the Advisor, or the hotels comprising an Investment in order to
satisfy the due diligence disclosure standard to which the Company or such
Member customarily adheres or

36



--------------------------------------------------------------------------------



 



which may be reasonably required in the marketplace by a buyer performing due
diligence, including to:
               (i) provide updated financial, budget and other information with
respect to each individual hotel comprising an Investment, the Company, the
Advisor, and subject to any restrictions contained in a management or franchise
agreement, each property manager and franchisor, and provide modifications
and/or updates to the market studies, environmental reviews and reports (Phase I
reports and, if appropriate, Phase II reports) and engineering reports of each
individual hotel comprising an Investment(all of the foregoing being referred to
as the “Section 6.9 Provided Information”), together, if customary, with
appropriate verification and/or consents of the Section 6.9 Provided Information
through letters of auditors or opinions of counsel of independent attorneys; and
               (ii) permit site inspections, appraisals, market studies and
other due diligence investigations of each hotel comprising an Investment, as
may be reasonably requested by the Company or such Member.
     In addition, as reasonably requested by the Company or such Member, the
Advisor shall execute and deliver such certificates and other instruments as are
customary for the sale of real estate assets by PRISA III and its Affiliates.
          (o) This Section 6.9 shall not be changed, modified, terminated or
discharged in whole or in part except as provided in Section 12.5.
     Section 6.10 Indemnification. Neither (i) the Members, (ii) any Affiliate
of the Members, nor (iii) any officer, director, member, partner, shareholder,
agent, employee or representative of a Member or such Affiliate (each, an
“Indemnified Person”), acting on behalf of the Company or any Subsidiary in
connection with any business or activity of the Company or any Subsidiary,
including acting in the role of the Advisor, shall be liable, responsible or
accountable to the Company, to any Subsidiary or to any Member for any loss or
damage arising out of or in connection with the management, operation or conduct
of affairs of the Company or any Subsidiary, except (i) to the extent caused by
reason of bad faith, willful misconduct, fraud, gross negligence, or acting
outside the scope of its authority hereunder and (ii) as to any liability
arising out of the Indemnity and Contribution Agreement. The Company, to the
fullest extent permitted by the Act and other applicable law, shall indemnify
and hold harmless each Indemnified Person, in its capacity as such, from and
against any and all claims, obligations, costs, losses, liabilities, damages,
penalties, actions, judgments, suits, proceedings, disbursements, expenses
(including the reasonable expense of defending, investigating or preparing to
defend, or the cost of any appeal or settlement of, any claim, suit, action or
proceeding instituted or threatened and the costs of enforcing its
indemnification rights hereunder) or liabilities (including reasonable
attorneys’ fees) of any kind or nature whatsoever suffered or sustained by such
Indemnified Person by reason of, or in any way relating to or arising out of, or
alleged to relate to or arise out of or caused or alleged to have been caused in
whole or in part by, any acts performed or omitted to be performed by such
Indemnified Person on behalf of the Company or any Subsidiary or in furtherance
of the interest of the Company or any Subsidiary, except (i) to the extent
caused by reason of bad faith, willful misconduct, fraud,

37



--------------------------------------------------------------------------------



 



gross negligence, or acting outside the scope of its authority hereunder and
(ii) as to any liability arising out of the Indemnity and Contribution
Agreement.
          (a) No claim, action or proceeding, or any appeal therefrom which is
subject to the indemnification provisions of Section 6.10 shall be settled by
the Company without the consent of the Indemnified Person affected thereby,
unless the settlement of such claim, action or proceeding requires solely the
payment of money which is fully paid by the Company. Notwithstanding the
foregoing, if the Company is also a defendant in any such claim, action,
proceeding or appeal, the Company may enter into any settlement for itself
without the consent of any other defendant; provided that (i) such settlement
does not adversely affect any Indemnified Person and (ii) the Company shall
remain liable for the satisfaction of its obligations to the Indemnified Persons
in accordance with its obligations under this Agreement.
          (b) To the extent that, at law or in equity, an Indemnified Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to the Members, such Indemnified Person acting under this Agreement
or otherwise shall not be liable to the Company or to any Member for its good
faith reliance on the provisions of this Agreement unless it constitutes bad
faith, willful misconduct, fraud, gross negligence, or acting outside the scope
of its authority. The provisions of this Agreement, to the extent that they
expand or restrict the duties and liabilities of an Indemnified Person otherwise
existing at law or in equity, are agreed by the Members to replace such other
duties and liabilities of such Indemnified Person.
          (c) In any action, suit or proceeding against the Company or any
Indemnified Person relating to or arising, or alleged to relate to or arise, out
of or caused or alleged to have been caused in whole or in part by any action or
non action of an Indemnified Person, the Indemnified Persons shall have the
right to jointly employ, at the expense of the Company, counsel of the
Indemnified Persons’ choice, which counsel shall be reasonably satisfactory to
the Company, in such action, suit or proceeding, provided that if retention of
joint counsel by the Indemnified Persons would create a conflict of interest,
each group of Indemnified Persons which would not cause such a conflict shall
have the right to employ, at the expense of the Company, separate counsel of the
Indemnified Persons’ choice, which counsel shall be reasonably satisfactory to
the Company, in such action, suit or proceeding. The satisfaction of the
obligations of the Company under this Section 6.10(c) shall be from and limited
to the assets of the Company and no Member shall have any personal liability on
account thereof.
          (d) The provision of advances of funds from the Company to an
Indemnified Person for legal expenses and other costs incurred as a result of
any legal action or proceeding is required if requested by any Member or
Indemnified Person if (i) such suit, action or proceeding relates to or arises
out of, or is alleged to relate to or arise out of or caused or alleged to have
been caused in whole or in part by, any action or inaction on the part of the
Indemnified Person in the performance of its duties or provision of its services
on behalf of the Company; and (ii) the Indemnified Person undertakes to repay
any funds advanced pursuant to this Section 6.10(d) in cases in which such
Indemnified Person would not be entitled to indemnification under
Section 6.10(a). If advances are required under this Section 6.10(d), the
Indemnified Person shall furnish the Company with an undertaking as set forth in
clause (ii) of this paragraph and shall thereafter have the right to bill the
Company for, or otherwise require the Company to pay, at any time and

38



--------------------------------------------------------------------------------



 



from time to time after such Indemnified Person shall become obligated to make
payment therefor, any and all reasonable amounts for which such Indemnified
Person is entitled to indemnification under Section 6.10 and the Company shall
pay the same within thirty (30) days after request for payment. In the event
that a determination is made by a court of competent jurisdiction or an
arbitrator that the Company is not so obligated in respect of any amount paid by
it to a particular Indemnified Person, such Indemnified Person will refund such
amount within sixty (60) days of such determination, and in the event that a
determination by a court of competent jurisdiction or an arbitrator is made that
the Company is so obligated in respect to any amount not paid by the Company to
a particular Indemnified Person, the Company will pay such amount to such
Indemnified Person within thirty (30) days of such final determination, in
either case together with interest at the Prime Rate plus two percent (2%) from
the date paid until repaid or the date it was obligated to be paid until the
date actually paid.
          (e) Each Member (for purposes of this clause (e), the “First Member”)
shall, severally and not jointly, indemnify and hold harmless the Company and
each other Member and its respective officers, directors, members, partners,
shareholders and agents from and against any and all claims, obligations, costs,
losses, damages, penalties, actions, judgments, suits, proceedings,
disbursements, expenses (including the expense of defending, investigating or
preparing to defend, or the cost of any appeal or settlement of any claim, suit,
action or proceeding instituted or threatened and the costs of enforcing its
indemnification rights hereunder) or liabilities (including reasonable
attorneys’ fees) suffered or sustained by the Company or any other Member to the
extent caused by reason of bad faith, willful misconduct, fraud, gross
negligence, and acting outside the scope of its authority hereunder. In any such
action, suit or proceeding against the Company or any other Member, the Company
and each such other Member shall have the right to jointly employ, at the
expense of the First Member, counsel of the First Member’s choice, which counsel
shall be reasonably satisfactory to the Company and each such other Member, in
such action, suit or proceeding, provided that if retention of joint counsel by
the Company and each such other Member would create a conflict of interest, the
Company and each group of other Members which would not cause such a conflict
shall have the right to employ, at the expense of the First Member, separate
counsel of the First Member’s choice, which counsel shall be reasonably
satisfactory to the Company and each such other Member, in such action, suit or
proceeding, and provided, further that such counsel is acceptable to internal
counsel of PRISA III, in its reasonable discretion, if PRISA III is an
Indemnified Person.
          (f) Notwithstanding anything to the contrary in this Agreement,
(i) the Members and the Company each waive any and all rights to allege or claim
any punitive, special, speculative and/or consequential damages and (ii) the
term “Indemnified Person” shall not include Remington or any officer, director,
member, partner, shareholder, agent, employee or representative of Remington.
     Section 6.11 Consulting Agreement. PRISA III intends to enter into a
Consulting Agreement with a consultant (“Consultant”) to provide certain hotel
consulting services to the Company. The Members agree to provide the Consultant
and any replacement therefor that may be selected by PRISA III access to the
properties of the Company and its Subsidiaries and all reports and other
information related thereto that the Consultant may require to perform its
consulting services, and PRISA III agrees to bear all costs and expenses for any
such Consultant.

39



--------------------------------------------------------------------------------



 



ARTICLE VII
TRANSFER RIGHTS OF MEMBERS
     Section 7.1 Transfers. (a) Except as expressly provided in this
Article VII, no Member, or any assignee or successor in interest of a Member,
may Transfer or permit the Transfer of, all or any portion of its Company
Interest, or in any loans, including Default Capital Contributions, made by it
to the Company, or in all or any part of the assets of the Company, directly or
indirectly, whether by operation of law or otherwise without the prior written
consent of the other Member (which consent may be given or withheld in the other
Member’s sole and absolute discretion). A Transfer shall be deemed to have
occurred with respect to a Member’s Company Interest upon any Transfer of any
direct or indirect interest in that Member. Except as otherwise provided in this
Agreement and for the limited purpose described herein, no Member shall have the
right to Transfer less than all of its Entire Interest. Any purported Transfer
of all or any portion of a Member’s Company Interest or any loans, including
Default Capital Contributions, made by it to the Company not otherwise expressly
permitted by this Article VII shall be null and void and of no force or effect
whatsoever. Except upon a Transfer of an Entire Interest by a Member in
accordance with and as permitted by this Agreement, no Member may resign or
withdraw from the Company before the dissolution and winding up of the Company.
Notwithstanding any provision in the Act to the contrary, including
Section 18-604 of the Act, upon a resignation or withdrawal of a Member from the
Company, whether in accordance with this Agreement or in violation of this
Agreement, such Member shall not be entitled to any payment or any distribution
except as specifically provided in this Agreement. Notwithstanding the
foregoing, the following Transfers are permitted without the consent of the
other Member (each, a “Permitted Transfer”):
               (1) any Transfer of a Member’s entire Company Interest and all
unpaid Member Loans made by such Member (collectively, such Member’s “Entire
Interest”), excluding any Preferred Interest or Economic Interest previously
Transferred (for the avoidance of doubt and without impacting the provisions of
Section 7.1(b), a Member’s Entire Interest includes all of such Member’s
Preferred Interest not previously transferred), (i) to an Affiliate of such
Member or (ii) to an Institutional Investor in connection with any corporate
merger, acquisition or other combination involving such Member or the sale or
transfer of all or substantially all of its assets; and
               (2) without any right to be admitted a Member of the Company
pursuant to this Agreement or the Act, any Transfer to an Institutional Investor
of a Member’s rights to receive distributions of Cash Flow pursuant to
Sections 4.2(c) and 4.2(d) (the Member’s “Preferred Interest”), provided that
the transferee of the Preferred Interest Transferred and such transferred
Preferred Interest shall continue to be subject to the right of the other Member
to purchase such Preferred Interest pursuant to Section 7.1(b) in the event of a
sale of the Transferring Member’s remaining Entire Interest;
provided that notwithstanding any other provision in this Agreement, without the
prior written consent of the other Member, no Member shall have any right to
mortgage, pledge, hypothecate, encumber, or grant a security interest in all or
any portion of such Member’s Company Interest

40



--------------------------------------------------------------------------------



 



and even with receipt of such consent all Transfers shall be subject to the
third party consent requirements of Section 7.6.
No Transfers of any interest in PRISA III REIT, Operating Partner, PRISA III
Fund LP, Ashford REIT or Ashford (and its partners) shall be restricted in any
way. Further, if necessary or desirable for or to any Member for purposes
described in Article XIII, each Member will cooperate in all reasonable respects
with respect to the structuring of the acquisition of any Investment, including,
by structuring the acquisition of such Investment in a manner that would allow
each Member to invest through one (1) or more taxable REIT subsidiaries, so long
as such structuring does not adversely affect the economic terms intended to be
provided the Members under this Agreement.
          (b) If a Preferred Interest has been Transferred by a Member
(“Transferring Member”) pursuant to Section 7.1(a)(2), and then there is a
Transfer by the Transferring Member of its remaining Entire Interest to another
Member, then at any time after the first anniversary of the Transfer of the
Preferred Interest by the Transferring Member the Member acquiring the Entire
Interest of the Transferring Member shall have the right to purchase such
Preferred Interest for a cash payment equal to the sum, as of the date of
payment, of the outstanding balance of the Preferred Equity Account and
Preferred Equity Return Account allocable to such Preferred Interest. For
avoidance of doubt this Section 7.1 shall not limit the distribution of Cash
Flow pursuant to Section 4.2 to any Preferred Interest.
     Section 7.2 Sales of Company Interests to Third Parties. Any Member wishing
to exercise its rights under this Section 7.2 shall provide the other Member not
more than 120 days and not less than 30 days advance written notice prior to
initiating an Offer pursuant to this Section 7.2. If any time after the eighteen
(18) month anniversary of the date of this Agreement any Member desires to offer
for sale either (a) its Entire Interest other than as provided in Section 7.1 or
(b) up to 49% of such Member’s Economic Interest, and in each case only to
Institutional Investors, prior to commencing formal marketing or sales efforts,
such Member (the “Offeror”) shall first deliver to the other Member (the
“Offeree”) a notice signed by the Offeror setting forth all the material terms
of the offer (the “Offer”), including the conditions to closing and a statement
of the cash value, as reasonably determined by the Offeror, of any non-cash
consideration to be delivered in connection with such Offer (the “Cash Value”).
          (a) In such event, the Offeree may, within thirty (30) days after
receiving a copy of the Offer from the Offeror, either:
               (i) notify the Offeror of the Offeree’s intent to purchase the
Offeror’s Entire Interest or applicable portion of the Economic Interest, as
applicable, (the “Proffered Interest”) upon the terms and conditions, including
any seller financing, contained in the Offer, except as to date and place of
closing and as otherwise provided below in this item (i). If the Offer proposes
consideration that is in whole or in part other than cash, the Offeree shall be
entitled to purchase the Proffered Interest for the same consideration less, in
the case of a sale of the Entire Interest, any Member Loans (and interest
thereon), held by Offeree. Notice of election to purchase the Offeror’s
Proffered Interest shall be addressed to the Offeror and shall provide for the
consummation of the transaction on the date set forth in the notice of election,
which date shall be not more than thirty (30) days after receipt by the Offeror
of the Offeree’s notice of

41



--------------------------------------------------------------------------------



 



election to purchase. Such notice shall also set forth the date and place of
closing, which shall be in the offices of the seller’s counsel set forth herein,
during usual business hours and such notice shall be accompanied by a deposit in
an amount equal to ten percent (10%) of the Third Party Sale Amount (including
the Cash Value of non-cash consideration) which amount shall be non-refundable
except in the event of any default by the Offeror or a failure by the Offeror to
satisfy the conditions to closing set forth herein or described in the Offer. If
the Offeree elects to purchase the Offeror’s Proffered Interest in accordance
with this Section 7.2(a)(i), then the Offeror shall be obligated to sell and
transfer its Proffered Interest to the Offeree in accordance with the terms and
conditions of the Offer and notice of election provided for in this
Section 7.2(a)(i); provided that the closing date may be extended by not more
than thirty (30) days if all third party releases and consents required for the
Transfer have not been obtained after reasonable efforts; or
               (ii) notify the Offeror that it has no objection to the Offeror
selling the Proffered Interest to an Institutional Investor pursuant to the
Offer, in which event the Offeror may sell the Proffered Interest to an
Institutional Investor upon the same terms and conditions contained in the Offer
(provided, that the Offeror may sell the Proffered Interest at a price equal to
or in excess of 95% of the price set forth in the Offer), subject to compliance
with the provisions of the remainder of this Article VII. The Offeror must
complete any such assignment within one hundred eighty (180) days after the
expiration of the Offeree’s thirty (30) day election period. In connection with
the sale of the Proffered Interest by the Offeror, the Offeree and its
Affiliates shall promptly cooperate in all manners reasonably required in order
for the Offeror to promptly and efficiently complete such sale, including, in
the same manner as is required of the Hold Member with respect to the Portfolio
pursuant to Section 7.4(f) below.
If the Offeree shall not have given written notice to the Offeror, as described
in subsections (i) or (ii) above, within such 30-day period, it shall be deemed
to have exercised the option provided in subsection (ii) above.
               (iii) Any sale of an Economic Interest must provide that such
Economic Interest is subject to the right of first offer provisions of this
Section 7.2, the buy/sell provisions of Section 7.3 in the event of a subsequent
sale of an Entire Interest and the right of first offer provisions of
Section 7.4. For avoidance of doubt, any offer to a Member of an Entire Interest
includes any and all Economic Interests previously Transferred by the Offeror;
and, any Preferred Interests previously Transferred by the Offeror shall be
subject to Section 7.1(b).
          (b) Whether or not any transaction contemplated by the foregoing
provisions of this Section 7.2 is consummated pursuant to the provisions of the
Offer, all the provisions of this Section 7.2 shall apply to any subsequent
offer or offers to purchase all or any portion of a Member’s Company Interest,
except as provided in Section 7.1. If any new Member is admitted pursuant to
this Section 7.2, then such new Member may not exercise any rights to initiate a
“buy/sell” procedure pursuant to Section 7.3 or to initiate the provisions of
Section 7.4 for a period of twelve (12) months.
          (c) From and after receipt by the Offeree of a copy of the Offer from
the Offeror related to the sale of a Proffered Interest and until the earlier of
(i) closing of any transfer of a Proffered Interest pursuant to this Section 7.2
and (ii) ninety (90) days following receipt by

42



--------------------------------------------------------------------------------



 



the Offeree of a copy of the Offer from the Offeror, Ashford’s and PRISA III’s
rights to initiate a “buy/sell” procedure pursuant to Section 7.3 and to
initiate the provisions of Section 7.4 and Section 7.5 shall be suspended.
     Section 7.3 Buy/Sell: Sale of Entire Interest to Other Member. Either
Member may commence a “buy/sell” procedure with respect to its respective Entire
Interest in accordance with the following provisions:
          (a) At any time (i) after the third (3rd) anniversary of this
Agreement or (ii) after the second (2nd) anniversary of this Agreement, the
Executive Committee is unable to agree upon a decision for more than thirty
(30) days following delivery of written notice from any Committee Representative
to all of the other Committee Representatives stating that a deadlock exists,
either Member, as the Buy/Sell Initiator, may give the other Member, as the
Buy/Sell Receiving Member, a Buy/Sell Notice, in accordance with the following
provisions, provided that notwithstanding the foregoing in the event a new
Member is admitted in addition to the restrictions in clause (i) and clause
(ii), such new Member may not deliver a Buy/Sell Notice until after the first
(1st) anniversary of such Member’s admittance as a Member. For the avoidance of
doubt, rights pursuant to this Section 7.3 are not assignable by any Member
separate and apart from the Member’s Entire Interest..
          (b) The Buy/Sell Selling Price and the Buy/Sell Purchase Price
specified in the Buy/Sell Notice shall be the amounts that the Buy/Sell
Initiator and the Buy/Sell Receiving Member would receive (taking into account
the repayment of Member Loans from distributions) if the Company were to
liquidate all of its assets at the Buy/Sell Company Asset Value designated by
the Buy/Sell Initiator, and the Company were to dissolve and distribute the
proceeds of liquidation (in accordance with the procedures and priorities stated
in Article XI) effective as of the date of the Buy/Sell Notice. The calculation
of the amounts a Member would receive in exchange for its Entire Interest, if
the Company were to dissolve, liquidate its assets and distribute the
liquidation proceeds effective as of the date of the Buy/Sell Notice, shall be
made by the Independent Accountants (at the Buy/Sell Initiator’s expense) in
accordance with the provisions of Article XI; provided, however, that, in making
such calculation, it shall be assumed that no reserves are required with respect
to contingent liabilities and no deduction from the hypothetical liquidation
proceeds shall be made with respect to transfer and other taxes.
          (c) The Buy/Sell Notice must be accompanied by payment of the Buy/Sell
Initiator’s Deposit, which shall be paid, subject to the terms of this
Agreement, directly to Buy/Sell Receiving Member, or, at the option of Buy/Sell
Initiator, to a title insurance company pursuant to escrow instructions which
place such amount in escrow pending closing of the buy/sell initiated by the
Buy/Sell Notice.
          (d) The Buy/Sell Receiving Member may, on or before the date that is
seventy-five (75) days after the date of receipt of the Buy/Sell Notice, either
(i) accept the offer to sell the Buy/Sell Receiving Member’s Entire Interest to
the Buy/Sell Initiator, or (ii) accept the offer to purchase the Buy/Sell
Initiator’s Entire Interest. Any such response shall be by written notice, and
if such response is to accept the offer to purchase the Buy/Sell Initiator’s
Entire Interest as set forth in clause (ii) above, such response must be
accompanied by the deposits set forth in Section 7.3(e) below. If the Buy/Sell
Receiving Member fails to respond by

43



--------------------------------------------------------------------------------



 



written notice to the Buy/Sell Notice within such 75-day period, the failure to
respond shall be deemed the Buy/Sell Receiving Member’s election to accept the
offer of the Buy/Sell Initiator to purchase the Entire Interest of the Buy/Sell
Receiving Member in accordance with the Buy/Sell Notice.
          (e) If the Buy/Sell Receiving Member elects to purchase the Buy/Sell
Initiator’s Entire Interest, notice of such election shall be accompanied by
(i) the return of the Buy/Sell Initiator’s Deposit or an irrevocable instruction
letter to the escrow agent to release the Buy/Sell Initiator’s Deposit, and
(ii) the Buy/Sell Receiving Member’s Deposit, which shall be paid, subject to
the terms of this Agreement, directly to Buy/Sell Initiator, or, at the option
of Buy/Sell Receiving Member, to a title insurance company pursuant to escrow
instructions which place such amount in escrow pending closing of the buy/sell
initiated by the Buy/Sell Notice.
          (f) In connection with the sale of one Member’s Entire Interest to the
other Member pursuant to this Section 7.3, except as otherwise provided to the
contrary as set forth in this Section 7.3, all of the provisions of
Sections 7.6, 7.7 and 7.8 shall be applicable to such sale. Closing of the
purchase and sale pursuant to this Section 7.3 shall occur on the date which is
not later than sixty (60) days after the Buy/Sell Receiving Member’s notice of
election or deemed election pursuant to Section 7.3(b), or at such other time as
may be otherwise agreed to in writing by the Buy/Sell Receiving Member and the
Buy/Sell Initiator; provided that the closing date may be extended by not more
than thirty (30) days if all third party releases and consents required for the
Transfer have not been obtained after reasonable efforts. The closing shall
occur at the office of selling Member’s counsel, unless otherwise agreed by the
Members. The Buy/Sell Initiator’s Deposit or the Buy/Sell Receiving Member’s
Deposit, as the case may be, shall be credited against the total purchase price
for the Entire Interest being purchased pursuant to this Section 7.3.
          (g) Until the earlier of closing of the sale pursuant to this
Section 7.3 or the end of the one hundred eighty (180) day period after the
delivery of a Buy/Sell Notice, Ashford’s and PRISA III’s right to sell its
Company Interest pursuant to the terms of Section 7.2 and to initiate the
procedures of Section 7.4 shall be suspended.
          (h) For avoidance of doubt, the Entire Interest of a Member for
purposes of this Section 7.3 includes any and all Economic Interests previously
Transferred by such Member; and, any Preferred Interests previously Transferred
by such Member shall be subject to Section 7.1(b).
     Section 7.4 Right to Sell Portfolio; Right of First Offer.
          (a) At any time (i) after the third (3rd) anniversary of this
Agreement or (ii) provided the distributions from any such sale will result in
each Member achieving at least a 20% Internal Rate of Rate on the portion of its
Initial Capital Contribution contributed in cash, after the second (2nd)
anniversary of this Agreement, either Member (“Selling Member”) may send a
written notice (“Sale Notice”) to the other Member (“Hold Member”) that it
wishes to sell all of the Investments held by the Company and its Subsidiaries
(the “Portfolio”), provided that a Sale Notice may be delivered only if the
Selling Member has first delivered a written notice not more than 120 days and
not less than 30 days before delivery of the Sale Notice that

44



--------------------------------------------------------------------------------



 



the Selling Member intends to deliver a Sale Notice. Such Sale Notice shall
specify the price (“Sale Price”) at which the Selling Member is willing to sell
the Portfolio.
          (b) Within forty-five (45) days after receiving a copy of the Sale
Notice, Hold Member shall notify Selling Member in writing (“Election Notice”)
that either:
               (1) Hold Member elects to purchase the Selling Member’s Company
Interest for an amount determined by the Independent Accountants (at the Hold
Member’s expense) equal to the amount that Selling Member would receive (taking
into account the repayment of Member Loans from distributions) if the Company
were to dissolve, liquidate all of its assets at the Sales Price and distribute
the liquidation proceeds effective as of the date of the Sale Notice (the
“Interest Purchase Price”). In such case, the Election Notice shall be
accompanied by a non-refundable deposit in the amount of ten percent (10%) of
the Interest Purchase Price (the “Interest Purchase Deposit”). Hold Member shall
thereafter close on the acquisition of the Entire Interest of the Selling Member
on a date chosen by Hold Member which shall not be more than seventy-five
(75) days nor earlier than twenty (20) days following the date of the Election
Notice all in accordance with the terms of Section 7.2 as if Hold Member were
the acquiring Member; or
               (2) Hold Member is agreeable to the sale of the Portfolio by the
Company to a third party at the price not less than the Sale Price.
Failure of the Hold Member to provide an Election Notice within forty-five
(45) days after receipt of a Sale Notice shall be deemed an election to sell the
Portfolio to a third party.
          (c) If there is an election or deemed election to sell the Portfolio
to a third party, the Executive Committee shall make every reasonable effort to
effect a sale of the Portfolio to a third party within six (6) months after such
election or deemed election (the “Sale Period”), and such assets shall be sold
as a single portfolio. The Members and their Affiliates shall not be entitled to
bid to purchase the Portfolio pursuant to this Section 7.4(c). The Hold Member
and its Affiliates shall promptly cooperate in all manners reasonably required
in order for the Selling Member to promptly and efficiently complete such sale,
including as provided in Section 7.4(f) below. The Executive Committee shall
promptly select a broker with a national reputation for the sale of similar
portfolios of hotel properties for the Company to engage for the marketing and
sale of the assets. Such broker shall be directed to undertake customary
marketing efforts and solicit bids for the purchase of the assets on an all
cash, as is basis and such other terms as are customary for the sale of real
estate assets as the Executive Committee may reasonably determine. Upon receipt
of final bids from prospective third party purchasers, the Selling Member shall
select the third party bidder with the highest bid (taking into account all
relevant closing costs such as defeasance expenses and transfer taxes), provided
that the Selling Member shall not be required to accept a purchase price less
than ninety-five percent (95%) of the Sale Price. If the highest bid received
during the Sale Period is for a purchase price less than ninety-five percent
(95%) of the Sale Price (the “Alternative Offer”), which Alternative Offer is
acceptable to the Selling Member, then the Selling Member shall give notice to
the Hold Member at such time of such Alternative Offer, which notice shall
include all of the relevant terms and conditions of such Alternative Offer. The
Hold Member shall have the right, for a period of thirty (30) days after its
receipt of notice of an Alternative Offer, to elect to purchase

45



--------------------------------------------------------------------------------



 



the Selling Member’s Entire Interest in the manner set forth in
Section 7.4(b)(i) and at an Interest Purchase Price based on the purchase price
set forth in the Alternative Offer. Any such election notice shall be
accompanied by payment to Selling Member of the Interest Purchase Deposit. The
Interest Purchase Deposit shall be non-refundable but shall be applicable to the
Interest Purchase Price. If the Hold Member shall deliver an election notice
together with the Interest Purchase Deposit to the Selling Member during such
thirty (30) day period, the purchase and sale pursuant to this Section 7.4(c)
shall occur within thirty (30) days after receipt by the Selling Member of the
notice of such election. If the Hold Member shall not elect, within such thirty
(30) day period, to purchase the Selling Member’s Entire Interest pursuant to
the foregoing provisions of this Section 7.4(c), the Selling Member shall have
the right to effect a sale of the Portfolio pursuant to the terms of the
Alternative Offer. If no sale is completed within the Sale Period, the
provisions of this Section 7.4 shall reset and continue.
          (d) From and after the date of any Sale Notice or Alternative Offer
and until any such Sale Notice or Alternative Offer is withdrawn (and, if not
consummated within the Sale Period, then such Marketing Proposal or Alternative
Offer shall be deemed withdrawn) Ashford’s and PRISA III’s right to sell its
Entire Interest pursuant to the terms of Section 7.2, to initiate a “buy/sell”
procedure pursuant to Section 7.3, and to initiate the sale provisions of
Section 7.5 shall be suspended.
          (e) In no event shall the Selling Member be in default or have any
liability to the Hold Member or the Company for a failure by a third party to
complete any purchase of the Portfolio pursuant to this Section 7.4.
          (f) The Hold Member shall cooperate on a timely basis (and to cause it
Affiliates to cooperate on a timely basis) with the Selling Member in connection
with any sale of the Portfolio pursuant to this Section 7.4. At the request of
the Selling Member, all Members shall cause the Company to take all reasonable
actions in support of consummating any Transfer under this Section 7.4, and
shall use reasonable efforts to provide information relating to the Company, its
Subsidiaries, the Hold Member, or the Investments in order to satisfy the due
diligence disclosure standard to which the Selling Member customarily adheres or
which may be reasonably required in the marketplace by a buyer performing due
diligence, including to:
               (i) (a) provide updated financial, budget and other information
with respect to each individual property in the Portfolio, the Company, the Hold
Member, and subject to any restrictions contained in a management or franchise
agreement, each property manager and franchisor, and (b) assist in obtaining
modifications and/or updates (to the extent more than 12 months old) to the
market studies, environmental reviews and reports (Phase I reports and, if
appropriate, Phase II reports) and engineering reports of each individual
property comprising the Portfolio (all of the foregoing being referred to as the
“Provided Information”), together, if customary, with appropriate verification
and/or consents of the Provided Information through letters of auditors or
opinions of counsel of independent attorneys; and
               (ii) Accommodate and facilitate site inspections, appraisals,
market studies and other due diligence investigations of each individual
property, as may be reasonably requested by the Selling Member.

46



--------------------------------------------------------------------------------



 



In addition, as reasonably requested by the Selling Member, the Hold Member
shall execute and deliver (or, as applicable, authorize the Company and its
Subsidiaries to execute and deliver) such sale agreements, conveyance documents,
resolutions, certificates and other instruments in form and substance as are
customary for the sale of real estate assets.
          (g) With respect to decisions to be made by the Executive Committee
relating to or under this Section 7.4, the Committee Representatives shall act
promptly and reasonably so as to maximize the value of the Portfolio and to
accomplish efficiently a sale of the Portfolio on market terms. The Members
hereby agree that any dispute among the Members or Committee Representatives as
to how to proceed under this Section 7.4 shall be arbitrated in the Court of
Chancery of the State of Delaware, pursuant to 10 Del. C. § 349 and the Rules of
the Delaware Court of Chancery. The parties hereby submit to the exclusive
jurisdiction of the Delaware Court of Chancery in connection with any action to
compel arbitration, in aid of arbitration, or for provisional relief to maintain
the status quo or prevent irreparable harm prior to the appointment of the
arbitrator. Upon resolution of any such dispute, the losing Member and its
Committee Representatives shall lose all rights to participate in decision
making regarding the sale of the Portfolio unless and until no sale occurs
during the Sale Period and the provisions of this Section 7.4 reset. Each party
hereto shall bear its own legal fees and costs in connection with the
arbitration; provided, however, that each such party shall pay one-half of the
any filing fees, fees and expenses of the arbitrator or similar costs incurred
by the parties in connection with the prosecution of the arbitration.
          (h) For avoidance of doubt, the Entire Interest of a Member for
purposes of this Section 7.4 includes any and all Economic Interests previously
Transferred by such Member; and, any Preferred Interests previously Transferred
by such Member shall be subject to Section 7.1(b).
     Section 7.5 Right to Sell Partial Portfolio.
          (a) At any time (i) after the third (3rd) anniversary of this
Agreement or (ii) provided the distributions from any such sale will result in
each Member achieving at least a 20% Internal Rate of Return on the portion of
its Initial Capital Contribution contributed in cash, after the second (2nd)
anniversary of this Agreement, either Member (“Divesting Member”) may send a
written notice (“Partial Sale Notice”) to the other Member (“Retaining Member”)
that it wishes to sell a portion of the Investments held by the Company and its
Subsidiaries (the “Partial Portfolio”), provided that a Partial Sale Notice may
be delivered only if the Divesting Member has first delivered a written notice
not more than 120 and not less than 30 days before delivery of the Partial Sale
Notice that the Divesting Member intends to deliver a Partial Sale Notice and
provided further that in each of clause (i) and clause (ii):

  (1)   Each Approved Loan allows a sale of a Partial Portfolio pursuant to its
terms or written lender consent to such sale is obtained by the Divesting Member
on behalf of the Company;     (2)   No such sale of a Partial Portfolio shall in
any manner require a Capital Call;

47



--------------------------------------------------------------------------------



 



  (3)   The Divesting Member has no outstanding Member Loans as a borrower that
are not paid before or in connection with the sale of the Partial Portfolio; and
    (4)   The amount of the net proceeds from the Partial Portfolio sale, net of
all costs and reserves, shall exceed the amount required to be paid to all
lenders under any Approved Loan as a result of such sale, unless the Divesting
Member pays such shortfall which shall not be treated as a Capital Contribution;
and     (5)   Without Executive Committee approval, not more than three
(3) hotels that compromise Investments may be sold pursuant to this Section 7.5
in any 12 calendar month period.

Such Partial Sale Notice shall specify the price (“Partial Sale Price”) at which
the Divesting Member is willing to sell the Partial Portfolio. Any sale of an
Investment securing the Cigna Loan shall not be subject to the time restrictions
of clause (i) or clause (ii) in this Section 7.5(a), but shall nevertheless be
subject to the remaining portions of this Section 7.5.
          (b) Within forty-five (45) days after receiving a copy of the Partial
Sale Notice, Retaining Member shall notify Divesting Member in writing (“Buy
Notice”) that either:
               (1) Retaining Member elects to purchase the Partial Portfolio for
the Partial Sale Price. In such case, the Buy Notice shall be accompanied by a
non-refundable deposit in the amount of ten percent (10%) of the Partial Sale
Price (the “Partial Sale Deposit”). Retaining Member shall thereafter close on
the acquisition of the Partial Portfolio on an all cash, as-is basis on a date
chosen by Retaining Member which shall not be more than seventy-five (75) days
nor earlier than twenty (20) days following the date of the Buy Notice; or
               (2) Retaining Member is agreeable to the sale of the Partial
Portfolio by the Company to a third party at the price not less than the Partial
Sale Price.
     Failure of the Retaining Member to provide an Election Notice within
forty-five (45) days after receipt of a Partial Sale Notice shall be deemed an
election to sell the Partial Portfolio to a third party.
          (c) If there is an election or deemed election to sell the Partial
Portfolio to a third party, the Executive Committee shall make every reasonable
effort to effect a sale of the Partial Portfolio to a third party within
120 days for a Partial Portfolio of three or fewer hotels that comprise
Investments and 150 days for a Partial Portfolio of more than three hotels that
comprise Investments after such election or deemed election (the “Partial Sale
Period”). The Members and their Affiliates shall not be entitled to bid to
purchase the Partial Portfolio. The Retaining Member and its Affiliates shall
promptly cooperate in all manners reasonably required in order for the Divesting
Member to promptly and efficiently complete such sale, including in the same
manner with respect to the Partial Portfolio as is required of the Hold Member
with respect to the Portfolio pursuant to Section 7.4(f) above. The Executive
Committee shall promptly select a broker with a national reputation for the sale
of similar portfolios of hotel properties for the Company to engage for the
marketing and sale of the assets. Such broker shall

48



--------------------------------------------------------------------------------



 



be directed to undertake customary marketing efforts and solicit bids for the
purchase of the assets on an all cash, as is basis and such other terms as are
customary for the sale of real estate assets as the Executive Committee may
reasonably determine. Upon receipt of final bids from prospective third party
purchasers, the Executive Committee shall select the third party bidder with the
highest bid (taking into account all relevant closing costs such as defeasance
expenses and transfer taxes), provided that the Executive Committee shall not be
required to accept a purchase price less than ninety-five percent (95%) of the
Partial Sale Price. If the highest bid received during the Partial Sale Period
is for a purchase price less than ninety-five percent (95%) of the Partial Sale
Price (the “Revised Offer”), which Revised Offer is acceptable to the Divesting
Member, then the Divesting Member shall give notice to the Retaining Member at
such time of such Revised Offer, which notice shall include all of the relevant
terms and conditions of such Revised Offer. The Retaining Member shall have the
right, for a period of thirty (30) days after its receipt of notice of an
Revised Offer, to elect to purchase the Partial Portfolio in the manner set
forth in Section 7.5(b)(1) and at the purchase price set forth in the Revised
Offer. Any such election notice shall be accompanied by payment to Divesting
Member of the Partial Sale Deposit. The Partial Sale Deposit shall be
non-refundable but shall be applicable to the purchase price set forth in the
Revised Offer. If the Retaining Member shall deliver an election notice together
with the Partial Sale Deposit to the Divesting Member during such thirty
(30) day period, the purchase and sale pursuant to this Section 7.5(c) shall
occur within thirty (30) days after receipt by the Divesting Member of the
notice of such election. If the Retaining Member shall not elect, within such
thirty (30) day period, to purchase the Partial Portfolio pursuant to the
foregoing provisions of this Section 7.5(c), the Divesting Member shall have the
right to affect a sale of the Partial Portfolio pursuant to the terms of the
Revised Offer. If no sale is completed within the Partial Sale Period, the
provisions of this Section 7.5 shall reset and continue with respect to the
Partial Portfolio.
          (d) In no event shall the Divesting Member be in default or have any
liability to the Retaining Member or the Company for a failure by a third party
to complete any purchase of the Portfolio pursuant to this Section 7.5. Upon any
forfeiture of the Partial Sale Deposit to the Company by the Retaining Member,
there shall be a special distribution of the Partial Sale Deposit to the
Divesting Member.
          (e) With respect to decisions to be made by the Executive Committee
relating to or under this Section 7.5, the Committee Representatives shall act
promptly and reasonably so as to maximize the value of the Partial Portfolio and
to accomplish efficiently a sale of the Partial Portfolio on market terms. The
Members hereby agree that any dispute among the Members or Committee
Representatives as to how to proceed under this Section 7.5 shall be arbitrated
in the Court of Chancery of the State of Delaware, pursuant to 10 Del. C. § 349
and the Rules of the Delaware Court of Chancery. The parties hereby submit to
the exclusive jurisdiction of the Delaware Court of Chancery in connection with
any action to compel arbitration, in aid of arbitration, or for provisional
relief to maintain the status quo or prevent irreparable harm prior to the
appointment of the arbitrator. Upon resolution of any such dispute, the losing
Member and its Committee Representatives shall lose all rights to participate in
decision making regarding the sale of the Partial Portfolio. Each party hereto
shall bear its own legal fees and costs in connection with the arbitration;
provided, however, that each such party shall pay one-half of the any filing
fees, fees and expenses of the arbitrator or similar costs incurred by the
parties in connection with the prosecution of the arbitration.

49



--------------------------------------------------------------------------------



 



     Section 7.6 Assumption by Assignee. Any assignment of an Entire Interest or
a Permitted Transfer under Section 7.1(a) in the Company permitted under this
Article VII shall be in writing, and shall be an assignment and transfer of all
of the assignor’s rights and obligations hereunder, and the assignee shall
expressly agree in writing to be bound by all of the terms of this Agreement and
assume and agree to perform all of the assignor’s agreements and obligations
existing or arising at the time of and subsequent to such assignment. Upon any
such permitted assignment of the assignor’s Entire Interest, and after such
assumption, the assignor shall be relieved of its agreements and obligations
hereunder arising after such assignment and the assignee shall become a Member
in place of the assignor. An executed counterpart of each such assignment of an
Entire Interest in the Company and assumption of a Member’s obligations shall be
delivered to each Member and to the Company. The assignee shall pay all expenses
incurred by the Company in admitting the assignee as a Member. Except as
otherwise expressly provided herein, no permitted assignment shall terminate the
Company.
If any direct or indirect interest in the Company is being Transferred to a
third party, as a condition to any such Transfer, the Transferring Member shall
obtain such consents as may be required from third parties, if any, or waivers
thereof. If any party to the No Transfer Agreement attempts a Transfer of any
direct or indirect interest in the Company that is in violation of the No
Transfer Agreement (whether or not such Transfer is void ab initio), then such
party, if such party was a Member, or the Member who is an Affiliate of such
party if such party was not a Member (the “Violating Member”) shall no longer
have the right to exercise any rights otherwise granted to, or retained by, the
Violating Member under this Agreement to propose, authorize, approve or consent
to any action, decision, agreement or other issue under this Agreement,
including those of the Violating Member’s representatives on the Executive
Committee set forth in Article VI (and, accordingly, Violating Member shall be
deemed to have consented to any action by the other Member); (ii) the other
Member shall replace Violating Member in its role, if any, as the Administrative
Member and Tax Matters Member, (iii) the other Member may terminate Violating
Member in its role, if any, as Advisor, and (iv) Violating Member shall lose all
rights to exercise and make elections under Sections 7.2, 7.3, 7.4, and 7.5 of
this Agreement. If an Entire Interest is being assigned to the other Member, as
a condition to any such assignment, the assignee Member shall obtain such
consents as may be required from third parties, if any, or waivers thereof. Each
Member shall use reasonable efforts to cooperate with the other Member in
obtaining such consents or waivers. Notwithstanding anything to the contrary
contained herein, in the event any Member is required to assign its Entire
Interest to the other Member pursuant to this Article VII, (i) the assignee
Member shall concurrently deliver full and unconditional releases of the
assigning Member and its Affiliates from all liability under that certain
Indemnity and Contribution Agreement, and (ii) the assignee Member shall
exercise commercially reasonable efforts to obtain full and unconditional
releases (“Third Party Releases”) of the assigning Member and its Affiliates
from the Joint and Several Documents (as defined in the Indemnity and
Contribution Agreement) and all other direct or contingent debts, liabilities,
obligations and claims related to the Company and the Subsidiaries for which the
assigning Member or its Affiliates may be liable. If any Third Party Release is
not available on commercially reasonable terms, the assignee Member shall
indemnify and hold the assigning Member and its Affiliates harmless from and
against all debts, liabilities and obligations for which for which the missing
Third Party Release was being sought. If the Ashford is the assignee Member,
Ashford shall provide the indemnity required by the prior sentence. If the

50



--------------------------------------------------------------------------------



 



PRISA III is the assignee Member, PRISA III shall cause Operating Partner to
provide the indemnity required by the second prior sentence.
     Section 7.7 Amendment of Certificate of Formation. If an assignment of an
Entire Interest in the Company shall take place pursuant to the provisions of
this Article VII then unless the Company is dissolved by such assignment, the
continuing Member or Members promptly thereafter shall cause to be filed, to the
extent necessary, an amendment to the Company’s Certificate of Formation with
all applicable state authorities, together with any necessary amendments to the
fictitious or assumed name(s) of the Company in order to reflect such change or
take such similar action as may be required.
     Section 7.8 General Transfer Provisions. All of the subsections of this
Section 7.8 shall apply to the sale of one Member’s Entire Interest to the other
Member pursuant to this Article VII:
          (a) Purchase Price. In the event of the sale of an Entire Interest,
the purchase price to the extent payable in cash shall be paid, at the selling
Member’s option, by wire transfer of immediately available funds to an account
which is designated by the selling Member or by certified check drawn to the
order of the selling Member.
          (b) Intentionally Omitted.
          (c) Distributions Prior to Closing. Both Members (including the
selling Member) shall be entitled to any distributions of Cash Flow from the
Company in accordance with Section 4.2 until the date of closing of the sale of
the applicable Entire Interest. The purchasing Member shall receive all
distributions of Cash Flow after the closing other than any Cash Flow payable to
the holder of a Preferred Interest that has not been acquired.
          (d) Non-Foreign Compliance. At closing the selling Member shall
deliver to the purchasing Member a “nonforeign affidavit” as referred to in the
Foreign Investment in Real Property Tax Act in form and substance reasonably
satisfactory to the purchasing Member, together with original counterparts or
certified copies of all sales contracts, leases and service contracts affecting
the Property.
          (e) Title and Survey. If the purchasing Member desires to receive a
new or updated title insurance policy or survey or both, such Member shall pay
for same at its own expense.
          (f) Closing Documents. In a sale of an interest in the Company, the
selling Member shall execute an assignment of such interest, free and clear of
all liens, encumbrances and adverse claims, which assignment shall otherwise be
in form and substance reasonably satisfactory to the purchasing Member, and such
other instruments as the purchasing Member shall reasonably require to assign
the interest of the selling Member to such Person or entity as the purchasing
Member may designate. Such documents shall be prepared by the purchasing Member,
and closing costs and all other charges required to be paid hereunder in closing
the sale [except for attorneys’ fees (each party paying their own) and title
insurance costs (to be paid by the purchaser)] shall be prorated between PRISA
III and Ashford in the ratio of the Percentage

51



--------------------------------------------------------------------------------



 



Interests of the Members. Stamp, recording, transfer or similar taxes arising in
connection with the sale of the interest, if any, shall be paid by the selling
Member.
          (g) Remedies (Selling Member Default). If the selling Member defaults
in the observance or performance of its covenants and obligations to sell its
Entire Interest hereunder, and such default continues for five (5) days after
the date of receipt of written notice from the purchasing Member demanding cure
of such default, the purchasing Member shall be entitled either, at the
purchasing Member’s option:
               (i) to sue the selling Member for specific performance of this
Agreement, provided that if such remedy is not completed, purchasing Member
shall have the right to elect to exercise any other remedy option provided
hereunder,
               (ii) if specific performance of this Agreement is not available
or the selling Member engages in an intentional default hereunder, to sue the
selling Member for damages,
               (iii) to waive the current obligation of the selling Member to
sell its Entire Interest pursuant to this Agreement and to obtain by payment
from the selling Member, or by allocation from the amounts otherwise
distributable to the selling Member hereunder, an amount equal to the Buy/Sell
Deposit in addition to the return of the Buy/Sell Deposit to the purchasing
Member, Interest Purchase Deposit or other earnest money deposit posted by the
purchasing Member, the amount of which shall constitute full liquidated damages
for such default of the selling Member, the parties hereto acknowledging the
difficulty of ascertaining the actual damages in the event of such a default,
that it is impossible more precisely to estimate the damages to be suffered by
the purchasing Member upon the selling Member’s default, that such payment is
intended not as a penalty, but as full liquidated damages and that such amount
constitutes a reasonable good faith estimate of the potential damages arising
therefrom, it being otherwise difficult or impossible to estimate such actual
damages.
In addition, and without regard to any exercise of remedies under this
Section 7.8(g), for a period beginning on the date five (5) days after the date
of receipt of such written notice from the purchasing Member demanding cure of
such default by the selling Member, the selling Member shall no longer have the
right to exercise any rights otherwise granted to, or retained by, the selling
Member under this Agreement to propose, authorize, approve or consent to any
action, decision, agreement or other issue under this Agreement, including those
of the selling Member’s representatives on the Executive Committee set forth in
Article VI (and, accordingly, selling Member shall be deemed to have consented
to any action by the other Member); (ii) purchasing Member shall replace selling
Member in its role, if any, as the Administrative Member and Tax Matters Member,
(iii) purchasing Member may terminate selling Member in its role, if any, as
Advisor, and (iv) selling Member shall lose all rights to exercise and make
elections under Sections 7.2, 7.3, 7.4, and 7.5 of this Agreement.
          (h) Remedies (Purchasing Member Default). If the purchasing Member
defaults in the observance or performance of its covenants and obligations to
sell its Entire Interest hereunder, and such default continues for five (5) days
after the date of receipt of written

52



--------------------------------------------------------------------------------



 



notice from the selling Member demanding cure of such default, the selling
Member shall be entitled either, at the selling Member’s option:
               (i) to acquire from the purchasing Member the Entire Interest of
the purchasing Member for a purchase price equal to ninety-five percent (95%) of
the purchase price determined, as applicable, based on the Buy/Sell Company
Asset Value or Sale Price (or, with respect to a sale of an Entire Interest
under Section 7.2, derived from the amount which would constitute the Buy/Sell
Company Asset Value by determination of the value of the selling Member’s Entire
Interest which such purchasing Member failed to purchase), or
               (ii) to waive the current obligation of the purchasing Member to
purchase such Entire Interest pursuant to this Agreement and to obtain, or
retain, as applicable, the Buy/Sell Deposit, Interest Purchase Deposit or other
earnest money deposit, the amount of which shall constitute full liquidated
damages for such default of the purchasing Member, the parties hereto
acknowledging the difficulty of ascertaining the actual damages in the event of
such a default, that it is impossible more precisely to estimate the damages to
be suffered by the selling Member upon the purchasing Member’s default, that
such payment is intended not as a penalty, but as full liquidated damages and
that such amount constitutes a reasonable good faith estimate of the potential
damages arising therefrom, it being otherwise difficult or impossible to
estimate such actual damages.
In addition, and without regard to any exercise of remedies under this
Section 7.8(h), for a period beginning on the date five (5) days after the date
of receipt of such written notice from the selling Member demanding cure of such
default by the purchasing Member, the purchasing Member shall no longer have the
right to exercise any rights otherwise granted to, or retained by, the
purchasing Member under this Agreement to propose, authorize, approve or consent
to any action, decision, agreement or other issue under this Agreement,
including those of the selling Member’s representatives on the Executive
Committee set forth in Article 6 (and, accordingly, purchasing Member shall be
deemed to have consented to any action by the other Member); (ii) selling Member
shall replace purchasing Member in its role, if any, as the Administrative
Member and Tax Matters Member, (iii) selling Member may terminate purchasing
Member in its role, if any, as Advisor, and (iv) purchasing Member shall lose
all rights to exercise and make elections under Sections 7.2, 7.3, 7.4, and 7.5
of this Agreement
          (i) Nominee of Purchaser. In the event of the purchase of an interest
in the Company of one Member by the other Member, at the option of the
purchasing Member, the interest may be transferred to a nominee of the
purchasing Member.

53



--------------------------------------------------------------------------------



 



     Section 7.9 Indemnification for Securities Laws Violations.
          (a) Acknowledgement of Securities Laws. Each party hereto acknowledges
that (i) any Transfer of a direct or indirect interest in the Company may
constitute or involve an offering or sale of securities for purposes of
Securities Laws, and (ii) no Transfer of a direct or indirect interest in the
Company, or in the Company Interest, may be effected in violation of this
Agreement.
          (b) Ashford Liability for Transfers. If Ashford shall Transfer all or
any portion of its Company Interest to anyone other than PRISA III pursuant to
Article VII, Ashford shall be fully liable and responsible to PRISA III for any
and all liability, loss, cost, injury, damage or expense suffered or incurred by
PRISA III resulting from violations of any Securities Laws occurring in
connection with such transfer; provided, however, that PRISA III shall be
responsible and liable to Ashford for any and all liability, loss, cost, injury,
damage or expense suffered or incurred by Ashford resulting from any violation
or breach of any Securities Laws occurring in connection with such transfer
based upon false or misleading information that is furnished in writing by PRISA
III in connection with such transfer. Ashford shall indemnify, defend and hold
PRISA III and its Affiliates free and harmless for, from and against any and all
liability, loss, cost, injury, damage or expense (including attorneys’ fees and
costs incurred in the investigation, defense and settlement of the matter)
suffered or incurred by reason of any breach by Ashford of its obligations under
this Section 7.9(b).
          (c) PRISA III Liability for Transfers. If PRISA III shall transfer all
or any portion of its Company Interest to anyone other than Ashford pursuant to
Article VII, PRISA III shall be fully liable and responsible to Ashford for any
and all liability, loss, cost, injury, damage or expense suffered or incurred by
Ashford resulting from violations of any Securities Laws occurring in connection
with such transfer; provided, however, that Ashford shall be responsible and
liable to PRISA III for any and all liability, loss, cost, injury, damage or
expense suffered or incurred by PRISA III resulting from any violation or breach
of any Securities Laws incurred in connection with such transfer based upon any
false or misleading information which is furnished in writing by Ashford in
connection with such transfer by PRISA III. PRISA III shall indemnify, defend
and hold Ashford and its Affiliates free and harmless for, from and against any
and all liability, loss, cost, injury, damage or expense (including attorneys’
fees and costs incurred in the investigation, defense and settlement of the
matter) suffered or incurred by reason of any breach by PRISA III of its
obligations under this Section 7.9(c).

54



--------------------------------------------------------------------------------



 



     Section 7.10 Compliance with ERISA and State Statutes on Governmental
Plans.
          (a) Not less than thirty (30) days before each transfer or pledge of a
direct or indirect interest in Ashford (and no transfer or pledge of a direct or
indirect interest in Ashford may be effected in violation of this Agreement),
Ashford shall cause the proposed transferee to deliver to PRISA III a
certification in substantially the form of Exhibit F attached hereto and made a
part hereof; provided that a Transfer of an interest in Ashford REIT or in
Ashford shall not be subject to this Section 7.10. In addition:
               (i) If Ashford proposes to sell its Entire Interest pursuant to
Article VII, Ashford shall cause the purchaser to deliver to PRISA III a
certification in the form set forth in Exhibit F, at the same time that Ashford
initially notifies PRISA III of the intended sale.
               (ii) If PRISA III notifies Ashford that Ashford’s sale to the
proposed purchaser would be a Plan Violation (with the explanation of the
reasons therefor as required by Section 7.10(b)), then Ashford shall not sell
its Entire Interest to the proposed purchaser.
               (iii) If PRISA III does not give notice in accordance with
Section 7.10(a)(ii), and:
               (1) Ashford sells its Entire Interest to the proposed purchaser,
then, at the closing of the sale, (a) Ashford shall cause the proposed purchaser
to deliver to PRISA III a certification in substantially the form of Exhibit F,
and (b) PRISA III shall deliver to the proposed purchaser a certification in
substantially the form of Exhibit G; or
               (2) Ashford sells its Company Interest to PRISA III, then, at the
closing of the sale, (a) Ashford shall deliver to PRISA III a certification in
substantially the form of Exhibit F, and (b) PRISA III shall deliver to Ashford
a certification in substantially the form of Exhibit G.
          (b) Anything else in this Agreement to the contrary notwithstanding,
PRISA III shall have up to thirty (30) days following the receipt by it of a
certification by Ashford or a proposed transferee provided for in this
Section 7.10 to notify Ashford that it has determined that a proposed transfer
by Ashford of its Entire Interest or a proposed transfer of the Investment would
result in a Plan Violation. If PRISA III notifies Ashford that any such proposed
transaction would constitute a Plan Violation (which notification shall contain
an explanation of the reasons for such determination), the proposed transaction
shall not be consummated and any attempt to do so shall be void. If, within such
30-day period, PRISA III notifies Ashford that it has determined that no Plan
Violation will result from the proposed transaction, or if PRISA III does not
deliver any notification to Ashford within such 30-day period, then the proposed
transaction may be consummated; provided, however, that such transaction must be
consummated no later than (i) the 20th day after the delivery to Ashford by
PRISA III of a notice that it has determined that the proposed transaction will
not result in a Plan Violation or the expiration of the 30-day period referred
to in this Section 7.10, as the case may be, or (ii) if the applicable Section
of this Agreement provides for a closing that is later than such 20-day period,
the latest day that such Section permits such closing to occur; and provided,
further, that, if any certification by Ashford or a proposed transferee contains
a material misrepresentation or

55



--------------------------------------------------------------------------------



 



omission, then, in such event, notwithstanding PRISA III’s lack of objection or
deemed lack of objection thereto, the proposed transaction shall not be
consummated and, if it is consummated, such transaction shall be void, if such
transaction would result in a Plan Violation.
          (c) Ashford shall indemnify PRISA III and defend and hold PRISA III
harmless from and against all loss, cost, damage and expense that PRISA III may
incur, directly or indirectly, as a result of (i) a default by Ashford under the
provisions of this Section 7.10, or (ii) a breach of a representation or
warranty given by Ashford or any Affiliate of Ashford under this Section 7.10,
or (iii) any material misstatement or omission in a certification by Ashford
which is given to PRISA III pursuant to this Section 7.10. The loss, cost,
damage and expense will include attorney’s fees and costs incurred in the
investigation, defense and settlement of claims and losses incurred in
               (i) correcting any Plan Violation,
               (ii) the prohibited sale of a Company interest, or
               (iii) obtaining any individual exemption for a Plan Violation
that may be required, in PRISA III’s sole discretion. This indemnity shall
survive (x) the sale of Ashford’s Entire Interest and (y) termination of this
Agreement. Ashford shall not be required to indemnify PRISA III pursuant to this
subsection (b) if any of PRISA III’s representations and warranties relating to
ERISA or Plan Violation are materially false.
          (d) The Company will not enter into any agreements, or suffer any
conditions, that PRISA III determines would result in a Plan Violation. At
Ashford’s request, PRISA III shall deliver a notice of each such determination
to Ashford together with an explanation of the reasons for the determination.
          (e) PRISA III and Ashford will cooperate to discover and correct Plan
Violations.
ARTICLE VIII
COMPANY BOOKS AND RECORDS
     Section 8.1 Books, Records, Accounting and Reports.
          (a) Ashford, acting as the Advisor and on behalf of the Company, shall
maintain, or cause to be maintained, in a manner customary and consistent with
good accounting principles, practices and procedures, a comprehensive system of
office records, books and accounts (which records, books and accounts shall be
and remain the property of the Company) in which shall be entered fully and
accurately each and every financial transaction with respect to the ownership
and operation of the property of the Company. Such books and records of account
shall be prepared and maintained at the principal place of business of the
Company. Such books and records shall be maintained, and income, gain, losses,
deductions and credits shall be determined and accounted for, on the accrual
basis in accordance with generally accepted accounting principals consistently
applied (with sufficient supplementary records to permit the

56



--------------------------------------------------------------------------------



 



computation of cash flow on a cash basis). Each Member or its duly authorized
representative, upon reasonable prior notice, shall have the right to inspect,
examine and copy such books and records of account at the Company’s office
during reasonable business hours and to receive other material information about
the Company and its operations. A reasonable charge for copying books and
records may be charged by the Company. Each Member, upon reasonable prior
notice, shall have the right to audit such records and books of account by an
accountant of its choice at its expense. Ashford, acting as the Advisor and on
behalf of the Company, shall reasonably cooperate with any Member or its agents
in connection with any review or audit of the Company or its records and books.
Ashford, acting as the Advisor and on behalf of the Company, shall retain all
records and books relating to the Company for a period of at least six (6) years
after the dissolution of the Company and shall thereafter destroy such records
and books only after giving at least thirty (30) days’ advance written notice to
the Members.
          (b) The Company and its Subsidiaries shall report their operations for
tax purposes on the accrual method.
     Section 8.2 Tax Returns. Ernst & Young LLP or one of the other “big four”
accounting firms selected by the Executive Committee (the “Independent
Accountants”) shall either prepare or review and sign, as requested by the
Executive Committee, all federal, state and/or local income tax returns of the
Company, including required Schedule K 1s for the Members. Ashford, acting as
the Advisor and on behalf of the Company, shall use its commercially reasonable
efforts to cause the tax and information returns that the Company may be
required to file, to be filed on a timely basis with the appropriate
governmental authorities; provided that the Executive Committee shall have
provided its approval of all such tax and information returns on a timely basis.
The Company shall provide to each Member a copy of each tax return filed by the
Company within thirty (30) days of the applicable due date, but in no event
later than May 30th of each year for federal returns and June 30th of each year
for state and local returns.
     Section 8.3 Reports.
          (a) Ashford, acting as the Advisor and on behalf of the Company, shall
cause the preparation of the financial reports and other information provided
for herein in such manner as Executive Committee determines appropriate,
provided, however, that all such reports shall be prepared in form and substance
as required for public reporting. In any event:
               (1) Ashford, acting as the Advisor and on behalf of the Company,
shall cause to be prepared and furnished to Executive Committee in draft form
within sixty (60) calendar days after the close of each Company Year a balance
sheet of the Company dated as of the end of the Company Year, a related
statement of income and expense, a statement of cash flow and a statement of
changes in Members’ capital for the Company for the Company Year and information
for the Company Year as to the balance in each Member’s Capital Account, unpaid
balance under all obligations of the Company and all other information
reasonably required by each Member, all of which shall be certified by the Chief
Financial Officer of Ashford, to the best of his or her knowledge, as being true
and correct and all of which shall promptly thereafter be finalized by Ashford
upon its receipt of comments from, or the approval of, Executive Committee. If
requested by a Member, Ashford shall cause all or any portion of

57



--------------------------------------------------------------------------------



 



the materials to be delivered under this Section to be reviewed and/or audited
at such Member’s sole cost and expense, provided that if independent accountants
that perform audit services for Ashford and its Affiliates are a “big four”
accounting firm, such accountants shall perform the audit.
               (2) Ashford, acting as the Advisor and on behalf of the Company,
shall prepare and furnish to each of the Members, within twenty (20) days after
the end of February, May, August and November, a balance sheet of the Company
dated as of the end of such calendar month, and a related statement of income
and expense and a statement of cash flow, each of which shall be unaudited, and
a consolidated operations report with respect to such calendar month, in such
form as Executive Committee shall reasonably determine, and with variance
explanations for line items contained within the comparative income statement
that exceed both $25,000 and 10% of such line item in the Operating Budget.
Separately, on a monthly basis, Ashford, acting as the Advisor, shall submit a
statement of income and expenses on the individual underlying Investments of the
Portfolio to the Executive Committee within 30 days after the end of each
calendar month.
               (3) Ashford, acting as the Advisor and on behalf of the Company
within seventy-five (75) days after the end of each Company Year, shall use all
commercially reasonable efforts to cause the Independent Accountants to prepare
and deliver to each Member a report setting forth in sufficient detail all such
information and data with respect to business transactions effected by or
involving the Company during the applicable Company Year as shall enable the
Company and each Member timely to prepare its federal, state and local income
tax returns in accordance with all applicable laws, rules and regulations.
Ashford also shall use all commercially reasonable efforts to cause the
Independent Accountant to prepare federal, state and local tax returns required
of the Company, submit those returns to Executive Committee for its approval no
later than thirty (30) calendar days of the applicable due date but in no event
later than May 30th of each year for federal returns and June 30th of each year
for state and local returns and shall file the tax returns after they have been
approved by the Executive Committee. In the event the Executive Committee shall
not desire or be able to approve any such tax return prior to the date required
for the filing thereof (including any extensions granted), Ashford, acting as
the Advisor and on behalf of the Company, or an officer designated by Ashford,
shall timely obtain an extension of such date to the extent permitted by the
Code.
               (4) Ashford, acting as the Advisor and on behalf of the Company,
shall cause each property manager to timely prepare and deliver to the Company
and Executive Committee all reports such property manager is required to prepare
for the Company or any Subsidiary pursuant to the Management Agreements.
          (b) All other decisions as to accounting principles shall be made by
the Executive Committee, subject to the provisions of this Agreement.
     Section 8.4 Bank Accounts. All funds of the Company shall be deposited in
its name in an account or accounts maintained with a bank or other financial
institution selected by the Executive Committee. Funds of the Company shall not
be commingled with funds of any other Person. Checks and wire transfers shall be
drawn upon the Company’s account or accounts only

58



--------------------------------------------------------------------------------



 



for the purposes of the Company and shall be signed by duly authorized
representatives of the Company.
     Section 8.5 Tax Elections. Any and all federal, state or local tax
elections for the Company shall be made by the Executive Committee in its
reasonable discretion. In making such elections, the Executive Committee shall
take into account tax matters with respect to the Company that would adversely
affect a Member and shall use its good faith efforts to consult with such Member
and to make elections that have the least adverse effect on that Member,
provided that such election(s) do not have a material adverse effect on the
Company or any other Member.
     Section 8.6 Tax Matters Member. Ashford shall be the “Tax Matters Member”
of the Company within the meaning of Code § 6231(a)(7) and in any similar
capacity under applicable state or local law and shall have all of the power and
responsibilities of such position as provided in the Code, provided that PRISA
III, at its sole option, can request that an Agreed Upon Procedures
Engagement/Review be performed at the cost of the Company. Additionally, any
reasonable expenses incurred by Ashford, on behalf of the Members, while acting
as Tax Matters Partner shall be paid or reimbursed by the Company. The Tax
Matters Member shall not take any actions other than ministerial actions without
the consent of the Executive Committee.
ARTICLE IX
COVENANTS
     Section 9.1 Preservation of Company’s Existence and Compliance with Laws
and Regulations. The Members shall use all commercially reasonable efforts to
cause to be done all things necessary to preserve, renew and keep in full force
and effect and good standing the Company’s existence, rights, licenses, permits
and franchise, and shall use all commercially reasonable efforts to cause the
Company to comply in all material respects with all applicable laws and
regulations.
     Section 9.2 Confidentiality.
          (a) General. It is expected that the Members and the Company will
disclose to each other during the Term certain information which is confidential
or proprietary and which may include technology, products, trade secrets,
processes, programs, technical know how, customers, distributors, costs,
pricing, business operations and other business information (“Proprietary
Information”). All Proprietary Information owned solely by one party or by the
Company and disclosed to any other party shall remain solely the property of the
disclosing party or the Company, and its confidentiality shall be maintained and
protected by the party to whom the information was disclosed with the same
degree of care used to protect its own Proprietary Information of a similar
nature; provided, however, that client lists, financial and analytical models,
processes and procedures utilized or developed by Ashford in connection with the
business of the Company or the applicable Subsidiary shall be deemed the
property of Ashford, but only to the extent they are different than the client
lists, models, processes and procedures currently used by Affiliates of PRISA
III. No Proprietary Information owned solely by one party or by the Company
shall be used by the other party except in furtherance of the terms and

59



--------------------------------------------------------------------------------



 



provisions of this Agreement. Except to the extent permitted under this
Agreement or as required by law or court order, the parties shall in all
circumstances exercise reasonable care not to allow to be published or disclosed
the other party’s or the Company’s Proprietary Information to any third party or
to any of its own employees not having a need to know. Each party shall advise
its employees to whom the other party’s or the Company’s Proprietary Information
is disclosed of these obligations of confidentiality.
          (b) The parties agree that the following information shall not
constitute Proprietary Information under this Agreement:
               (1) information available from public sources at any time before
or after it is disclosed to a party hereto by the other party hereto;
               (2) information obtained from a third party who obtained such
information, directly or indirectly, from a party other than a party to this
Agreement; and
               (3) information independently developed by the party against whom
enforcement of this provision is sought without the use of information provided
by the party seeking such enforcement.
          (c) Notwithstanding any provision of this Agreement to the contrary,
any person (and each employee, representative, or other agent of such person)
may disclose to any and all other persons, without limitation of any kind,
(i) the tax treatment and tax structure of any transaction contemplated or
consummated pursuant to this Agreement, (ii) all materials of any kind
(including any opinions or other tax analysis) that are provided to such person
relating to the tax treatment and tax structure of any such transaction and
(iii) any information required to be disclosed or obtained by law or court
order.
ARTICLE X
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
     Section 10.1 Member Representations. Each Member represents and warrants to
and covenants with the other Members as follows:
          (a) Organization. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation with all requisite
power and authority to enter into this Agreement, to perform its obligations
hereunder and to conduct the business of the Company.
          (b) Enforceability. This Agreement constitutes the legal, valid and
binding obligation of such Member enforceable in accordance with its terms.
          (c) Consents and Authority. No consents or approvals are required from
any governmental authority or other Person for the Member to enter into this
Agreement. All action on the part of such Member necessary for the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby by such Member, have been duly taken.

60



--------------------------------------------------------------------------------



 



          (d) No Conflict. The execution and delivery of this Agreement by such
Member and the consummation of the transactions contemplated hereby by such
Member do not conflict with or contravene the provisions of its organizational
documents or any agreement or instrument by which it or its properties or assets
are bound or any law, rule, regulation, order or decree to which it or its
properties or assets are subject.
          (e) Investment Intent. Such Member’s interest in the Company is
intended to be and is being acquired solely for such Member’s own account for
investment, with no present intention of distributing or reselling all or any
part thereof; such Member acknowledges that it is able and is prepared to bear
the economic risk of making all Capital Contributions contemplated hereby and to
suffer any loss up to the amount of such Member’s liability hereunder.
          (f) Sophistication. It, alone or with its professional advisors, has
the educational, financial and business background and knowledge so as to be
capable of evaluating the merits and risks of an investment in the Company and
has the capacity to protect its own interests in making this investment.
          (g) Regulatory Approval. It understands that neither the Commission
nor any state regulatory agency has passed upon or endorsed the merits of an
investment in the Company.
          (h) Registration. It understands that its interest in the Company has
not been and will not be registered pursuant to the 1933 Act, or any applicable
state securities laws, and is being issued pursuant to an exemption therefrom.
          (i) Transfer Restrictions. It understands that there are substantial
restrictions on the transferability of its interest in the Company and such
interest will not be, and such Member has no right to require that it be,
registered or qualified under the 1933 Act, and/or any applicable state
securities laws. It understands that there will be no public market for
interests in the Company.
          (j) Advisors. It has been afforded the opportunity to seek and rely
upon the advice of its own attorney, accountant or other professional advisor in
connection with an investment in the Company and the execution of this
Agreement.
          (k) Rule 144. It understands that the exemption under Rule 144 under
the 1933 Act, for holders of securities which have been held for at least two
years since the acquisition of such securities from the issuer or any affiliate
of the issuer and concerning which issuer there is available specified public
information, may not be available to it or to the Company for sales of Company
Interests because the Company does not contemplate making available such public
information, and there may never be a trading market for the interests in the
Company sufficient to permit compliance with the “brokers’ transaction”
requirement of such Rule 144.
          (l) Government Determinations. It is aware that no federal or state
agency has made any finding or determination as to the fairness of any aspect of
the investment in the Company.

61



--------------------------------------------------------------------------------



 



          (m) Breach. As of the date hereof, it is not aware of any breach of
this Agreement by any of the other Members.
          (n) Investment Company. Either (i) all of its outstanding securities
(as such term is defined in the 1940 Act) are beneficially owned by five or less
natural person or (ii) it is not an “investment company” (as such term is
defined in the 1940 Act) and is not excluded from the definition of “investment
company” under the 1940 Act based on the exceptions set forth in subparagraph
3(c)(1) or 3(c)(7) of the 1940 Act.
          (o) ERISA. If any portion of its Capital Contributions consist, or
will consist, of assets of an employee benefit plan as defined in Section 3(3)
of ERISA, whether or not such plan is subject to Title I of ERISA or a plan
subject to Code § 4975, determined after giving effect to applicable
regulations, rulings, and exemptions thereunder, it has so notified the other
Member in writing.
          (p) Unpledgeable Subsidiary. If any provision of this Agreement may be
construed in such a manner as to render the Company not an Unpledgeable
Subsidiary (as defined in the Ashford Credit Facility Agreement), such provision
shall be void ab initio and either Member may unilaterally amend this Agreement
as is necessary to make it clear that the Company is an Unpledgeable Subsidiary.
     Section 10.2 Ashford Representations. Ashford represents and warrants to
and covenants with the PRISA III as follows:
          (a) Ashford Credit Facility. Ashford has provided to PRISA III a true
and complete copy of the Ashford Credit Facility Loan Documents, together with
all amendments or modifications thereto. No default or “Event of Default” exists
under the Ashford Credit Facility Loan Documents, and the execution and delivery
by Ashford of this Agreement will not constitute a default or Event of Default
(as defined in the Ashford Credit Facility Agreement) under the Ashford Credit
Facility Loan Documents. The exercise by PRISA III of any of its remedies under
this Agreement, the Indemnity and Contribution Agreement or the No Transfer
Agreement will not cause a default or Event of Default (as defined in the
Ashford Credit Facility Agreement) under the Ashford Credit Facility Loan
Documents.
          (b) Unpledgeable Subsidiary. The Company is an Unpledgeable Subsidiary
(as defined in the Ashford Credit Facility Agreement).
ARTICLE XI
DISSOLUTION AND TERMINATION
     Section 11.1 Dissolution.
          (a) The Company shall be dissolved upon the occurrence of any of the
following events:
               (1) On the twentieth (20th) anniversary of date of this Agreement
unless and to the extent extended by mutual agreement of all of the Members;

62



--------------------------------------------------------------------------------



 



               (2) (x) the filing by the Company of a voluntary petition for
relief under Title 11 of the United States Code or any successor or amendatory
provisions thereto, or (y) ninety (90) days after the filing of an involuntary
petition against the Company for relief under Title 11 of the United States Code
or any successor or amendatory provisions thereto, or (z) ninety (90) days after
the appointment of a trustee or receiver of the Company or the assignment of the
Company or any material part of the Company Assets for the benefit of creditors
by, of, or with respect to the Company, unless any such event referred to in
subsection (a)(2)(y) or (a)(2)(z) is remedied within ninety (90) days of its
occurrence or unless within ninety (90) days after the occurrence of an event
referred to in subsection (a)(2)(x) or the expiration of the ninety (90) day
period referred to in subsection (a)(2)(y) or (a)(2)(z) the Members jointly
determine to continue the Company;
               (3) a unanimous election by the Members to dissolve the Company;
               (4) any other event causing the dissolution of the Company under
the Act.
          (b) The Company shall be dissolved in accordance with Section 11.2.
Notwithstanding any provision of the Act to the contrary, the Company shall
continue and not dissolve as a result of the death, retirement, resignation,
expulsion, bankruptcy or dissolution of any Member or any other event that
terminates the continued membership of any Member.
     Section 11.2 Winding Up, Liquidation and Distribution of Assets.
          (a) Upon dissolution, (i) the Executive Committee shall immediately
proceed to wind up the affairs of the Company as expeditiously as business
circumstances allow and proceed within a reasonable period of time to sell or
otherwise liquidate the Company Assets. In the event that the Executive
Committee shall, in its discretion, determine that a sale or other disposition
of part or all of the Company Assets would cause undue loss to the Members or
otherwise be impractical, the Executive Committee may either defer liquidation
of any such Company Assets, and withhold distributions relating thereto for a
reasonable time, or distribute part or all of such Company Assets to the Members
in accordance with this Agreement.
          (b) Upon any liquidation, dissolution or winding up of the Company,
proceeds from the Company Assets shall be distributed as follows:
               (1) first, to creditors, including Members who are creditors in
satisfaction of liabilities of the Company (whether by payment or the making of
reasonable provision for payment thereof) other than liabilities for which
reasonable provision for payment has been made, and for the expenses of winding
up or liquidation; and
               (2) the balance to the Members in accordance with the priorities
of Section 4.2.
     Section 11.3 Certificate of Cancellation. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and Company Assets have been
distributed to the Members, a certificate of

63



--------------------------------------------------------------------------------



 



cancellation shall be prepared, executed and filed by the Executive Committee in
accordance with the Act.
     Section 11.4 Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the Company Assets for the return of such
Member’s Capital Contribution. If the distribution provided in
Section 11.2(b)(2) is insufficient to return the Capital Contribution of one or
more Members, such Member or Members shall have no recourse against the Company
or any other Member.
ARTICLE XII
MISCELLANEOUS
     Section 12.1 Specific Performance; Other Rights. The parties recognize that
various of the rights granted under this Agreement are unique and, accordingly,
except as provided in Section 7.8(h) the parties shall, in addition to such
other remedies as may be available to them at law or in equity, have the right
to enforce their rights under this Agreement by actions for injunctive relief
and specific performance.
     Section 12.2 Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service or by telecopier and shall be deemed given
when so delivered by hand or, if mailed, three days after mailing (one Business
Day in the case of express mail or overnight courier service), addressed as
follows:

         
 
  If to Ashford:   c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention:      Douglas A. Kessler
Telephone:      972 490 9600
Facsimile:      972 980 2705
 
       
 
  with simultaneous copies
(which shall not constitute
notice) to:   c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention:      David A. Brooks
Telephone:      972 490 9600
Facsimile:      972 980 2705
 
       
 
  and   Andrews Kurth LLP
1717 Main Street
Suite 3700
Dallas, Texas 75201
Attention:      Muriel C. McFarling, Esq.
Telephone:      (214) 659-4461
Facsimile:      (214) 659-4784

64



--------------------------------------------------------------------------------



 



         
 
  If to PRISA III:   c/o Prudential Investment Management, Inc.
8 Campus Drive
Parsippany, NJ 07054
Attention: Jim Walker
Telephone:      (973) 683 1690
Facsimile:      (973) 683 1752
 
       
 
  and   c/o PREI Law Department
8 Campus Drive
Parsippany, NJ 07054
Attention:      Joan N. Hayden, Esq.
Telephone:      (973) 683 1772
Facsimile:      (973) 683 1788
 
       
 
  with a simultaneous copy (which
shall not constitute notice) to:   DLA Piper LLP (US)
203 North LaSalle Street, Suite 1500
Chicago, Illinois 60601
Attention:      Peter B. Ross, Esq.
Telephone:      (312) 368 2178
Facsimile:      (312) 630 7332

or to such other address, individual or electronic communication number as may
be designated by notice given by any party to the others.
     Section 12.3 Prior Agreements; Construction; Entire Agreement. This
Agreement, including the Exhibits and other documents referred to herein (which
form a part hereof), constitutes the entire agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings between them as to such subject matter and all such prior
agreements and understandings are merged herein and shall not survive the
execution and delivery hereof.
     Section 12.4 No Waiver. The waiver of any breach of any term or condition
of this Agreement shall not operate as a waiver of any other breach of such term
or condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.
     Section 12.5 Amendments. Except as provided in Section 4.7(b) and
Section 10.1(p), this Agreement may not be amended, altered or modified except
by an instrument in writing and signed by all Members. Notwithstanding anything
to the contrary in this Agreement, this Agreement shall be amended by the
Executive Committee automatically and without any further

65



--------------------------------------------------------------------------------



 



action of the Members to the extent necessary to reflect (a) the admission or
substitution of any Member permitted under this Agreement or (b) any Transfer
permitted under this Agreement.
     Section 12.6 Severability. If any provision of this Agreement shall be held
or deemed by a final order of a competent authority to be invalid, inoperative
or unenforceable, such circumstance shall not have the effect of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Agreement shall be construed as if such invalid,
inoperative or unenforceable provision had never been contained herein so as to
give full force and effect to the remaining such terms and provisions.
     Section 12.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.
     Section 12.8 Applicable Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware. Except as
provided in Section 7.4(g) and Section 7.5(e), the parties consent to the
exclusive jurisdiction of the United States District Court for the District of
Delaware in connection with any civil action concerning any controversy, dispute
or claim arising out of or relating to this Agreement, or any other agreement
contemplated by, or otherwise with respect to, this Agreement or the breach
hereof, unless such court would not have subject matter jurisdiction thereof, in
which event the parties consent to the jurisdiction of the state courts of the
State of Delaware. The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.
     Section 12.9 Waiver Of Jury Trial. THE MEMBERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     Section 12.10 [Reserved].
     Section 12.11 No Rights of Third Parties. This Agreement is made solely and
specifically between and for the benefit of the parties hereto and their
respective members, successors and assigns subject to the express provisions
hereof relating to successors and assigns. No other Person whatsoever shall have
any rights, interest, or claims hereunder or be entitled to any benefits under
or on account of this Agreement as a third party beneficiary or otherwise.
     Section 12.12 Further Assurances. In connection with this Agreement, as
well as all transactions contemplated by this Agreement, each Member agrees to
execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement, and
all such transactions contemplated hereby.
     Section 12.13 Survival. The covenants contained in this Agreement which, by
their terms, require performance after the expiration or termination of this
Agreement shall be enforceable notwithstanding the expiration or other
termination of this Agreement.

66



--------------------------------------------------------------------------------



 



     Section 12.14 Headings. Headings are included solely for convenience of
reference and if there is any conflict between headings and the text of this
Agreement, the text shall control.
     Section 12.15 No Broker. Each Member represents and warrants that it has
not dealt with any broker in connection with this Agreement and agrees to
indemnify, defend and hold harmless each other Member and its Affiliates from
all claims or damages as a result of its representation and warranty contained
in this sentence being false. Each Member further represents and warrants that
it has not dealt with any broker with respect to the acquisition of its Company
Interests or the acquisition by the Company of the Company Assets and agrees to
indemnify, defend and hold harmless each other Member and its Affiliates from
all claims or damages as a result of its representation and warranty contained
in this sentence being false.
     Section 12.16 Services to Members. Each Member hereby acknowledges and
recognizes that the Company has retained, and may in the future retain, the
services of various professionals, including general and special legal counsel,
accountants, architects and engineers, for the purposes of representing and
providing services to the Company in the investigation, analysis, acquisition,
development, renting, marketing and operation of the Company Assets, or
otherwise. Each Member hereby acknowledges that such persons or entities may
have in the past represented and performed and currently and/or may in the
future represent or perform services for certain of the Members or their
Affiliates. Accordingly, each Member and the Company consents to the performance
by such persons or entities of services for the Company and waives any right to
claim a conflict of interest based on such past or present representation or
services to any of the Members or their Affiliates.
     Section 12.17 Currency. Any exchange of funds between the Company and its
Members shall be made in United States dollars, including any distribution,
reimbursement or fee payable to Members and any Capital Contributions made by
Members. In addition, all calculations including those relevant to distributions
and fees shall be based on United States dollars.
     Section 12.18 Attorneys’ Fees. Should any litigation be commenced between
the parties hereto or their representatives, or should any party institute any
proceeding in a bankruptcy or similar court which has jurisdiction over any
other party hereto or any or all of his or its property or assets concerning any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the party or parties prevailing in such may be granted a reasonable sum
as and for his or its or their attorneys’ fees and court and other costs in such
matter, which amount shall be determined by the judicial referee, a court in
such litigation or in a separate action brought for that purpose.
     Section 12.19 Compliance with ERISA
          (a) The Company will not enter into any agreements, or suffer any
conditions, that PRISA III determines would result in a Plan Violation. At
Ashford’s request, PRISA III shall deliver notice of each such determination to
Ashford together with an explanation of the reasons for the determination.

67



--------------------------------------------------------------------------------



 



          (b) Each Member will cooperate in all reasonable respects to discover
and correct Plan Violations.
ARTICLE XIII
REIT COMPLIANCE
     Section 13.1 REIT Compliance. The Members and the Committee Representatives
acknowledge that PRISA III is indirectly owned through one or more pass through
entities by the PRISA III REIT, and that Ashford is indirectly owned in part by
Ashford REIT and that each of PRISA III REIT and Ashford REIT is subject to the
federal income tax rules applicable to REITs (as defined below). The Members and
the Committee Representatives acknowledge and agree that:
          (a) the business and affairs of the Company will be managed in a
manner that will ensure that the each of PRISA III REIT and Ashford REIT
qualifies as a real estate investment trust under the Code (a “REIT”) and does
not incur any amount of tax pursuant to Code §§ 857 or 4981;
          (b) the Committee Representatives shall be entitled to exercise any
vote, consent, election or other right under this Agreement consistent with this
Section 13.1 and without regard to whether conducting the business of the
Company in such manner will maximize either pre-tax or after-tax profit of the
Company to the Members;
          (c) it is the intent of the PRISA III Representative to exercise its
approval rights under any provision of this Agreement or the organizational
documents of any Subsidiary in order to ensure that the PRISA III REIT qualifies
as a REIT and does not incur any amount of tax pursuant to Code §§ 857 or 4981;
and
          (d) it is the intent of the Ashford Representative to exercise its
approval rights under any provision of this Agreement or the organizational
documents of any Subsidiary , in order to ensure that Ashford REIT qualifies as
a REIT and does not incur any amount of tax pursuant to Code §§ 857 or 4981;
          (e) the Committee Representatives shall cooperate in all reasonable
respects with respect to (i) the structuring of the acquisition and operation of
any Company Asset, and (ii) changes to the structure of the ownership or
operation of any existing Company Asset, as may be necessary or advisable to
allow PRISA III REIT or Ashford REIT each to qualify as a REIT and not incur any
amount of tax pursuant to Code §§ 857 or 4981, including by structuring the
acquisition, operation or ownership of any such Company Asset in a manner that
would allow PRISA III REIT and Ashford REIT, as each may request, to invest in
all or a part of such Company Asset, through one (1) or more taxable REIT
subsidiaries (as defined in Code § 856(l)), so long as the structuring requested
by one party does not adversely affect the economic terms intended to be
provided the other party under this Agreement; and
          (f) Notwithstanding any provision or inference in this Agreement to
the contrary, any decision or determination (including but, not limited to,
under any lease, loan

68



--------------------------------------------------------------------------------



 



document or management agreement or with respect to any account to be maintained
by or on behalf of the Company or any of its direct or indirect subsidiaries)
that could reasonably be expected to adversely affect the REIT status of PRISA
III REIT or Ashford REIT shall require consent of the Executive Committee, and
no such decision or determination shall be delegated to any other person
(including, without limitation, the Advisor).
[Remainder of page intentionally left blank.]

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

            PRISA III INVESTMENTS, LLC, a Delaware limited liability company
      By:   PRISA III REIT Operating LP, a Delaware limited partnership,        
its sole member     

  By:   PRISA III OP GP, LLC, a Delaware limited liability company, its general
partner            

  By:   PRISA III Fund LP, a Delaware limited partnership, its manager          
 

  By:   PRISA III Fund GP, LLC, a Delaware limited liability company, its
general partner            

  By:   PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole
member            

  By:   Prudential Investment Management, Inc.,a Delaware corporation, its sole
member            

  By:   /s/ James P. Walker         Name:   James P. Walker        Title:   Vice
President   

            ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited
partnership
      By:   Ashford OP General Partner LLC, a Delaware limited liability
company, its general partner    

        By:   /s/ David Brooks         Name:   David Brooks        Title:   Vice
President     

Signature Page to Limited Liability Company Agreement





--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF MEMBERS, INITIAL CAPITAL CONTRIBUTIONS, INITIAL CAPITAL ACCOUNTS,
PERCENTAGE
INTERESTS AND INVESTMENTS

                                              Initial                          
  Member and   Capital   Agreed Gross     Percentage     Preferred Equity    
Common Equity   Initial Capital Mailing Address   Contribution   Asset Value  
Interest   Contribution   Contribution   Account
Ashford Hospitality Limited Partnership 14185 Dallas Parkway
Suite 1100
Dallas, TX 75254
  $150,000,000.00 (cash) Mezz 4 Participation Interest1   $150,000,000.00
$40,000,000.00     71.74 %   $ 25,000,000.00     $ 165,000,000     $ 190,000,000
 
 
                                       
PRISA III Investments, LLC
c/o Prudential Investment
Management, Inc.
8 Campus Drive
Parsippany, NJ 07054
  $50,000,000.00 (cash) Mezz 4 Participation Interest1   $50,000,000.00
$40,000,000.00     28.26 %   $ 25,000,000.00     $ 65,000,000     $ 90,000,000  

 

1   On the effective date of the Agreement Ashford and PRISA III, each a 50%
member of PIM Ashford Mezz 4 LLC (“Mezz 4 JV”), caused Mezz 4 JV to contribute
the Mezz 4 Participation Interest to the Company for a total agreed Gross Asset
Value of $80,000,000.00 in exchange for the following: (i) a Preferred Equity
Contribution of $50,000,000 and (ii) a common Percentage Interest of 13.04%,
calculated as follows:

     
30,000,000
  $80 million agreed Gross Asset Value of Mezz 4 Participation Interest less
$50 million Preferred Equity Contribution
÷230,000,000
  $30 million agreed Gross Asset Value of Mezz 4 Participation after deducting
Preferred Equity Contribution plus $200 million agreed Gross Asset Value of cash
contributions
 
   
13.04%
  Percentage Interest attributable to Mezz 4 Participation Interest

Mezz 4 JV then immediately distributed both its Percentage Interest and its
Preferred Equity Account pro rata to its members Ashford and PRISA III, with
each receiving 50% of such interests from Mezz 4 JV. As a result Ashford’s
Percentage Interest is equal to $150M/$230M, or 65.22%, plus 6.52% (1/2 of the
13.04% Percentage Interest received from Mezz 4 JV), for a total 71.74%
Percentage Interest. Likewise, PRISA III’s Percentage Interest is equal to
$50M/$230M, or 21.74%, plus 6.52% (1/2 of the 13.04% Percentage Interest
received from Mezz 4 JV), for a total 28.26% Percentage Interest. Mezz 4 JV’s
distribution of the Preferred Equity Account results in each of Ashford and
PRISA III having a $25,000,000 Preferred Equity Contribution as of the date
hereof.

A-1



--------------------------------------------------------------------------------



 



INVESTMENTS

              Owner   Property
1.
  Portsmouth Hotel Associates, LLC   Portsmouth Renaissance and Conference
Center
 
      425 Water Street
 
      Portsmouth, VA 23704
 
       
2.
  HH Texas Hotel Associates, L.P.   Sugar Land Marriott Hotel and Conference
 
      Center, 16090 City Walk
 
      Sugar Land, TX 77479
 
       
3.
  HH San Antonio LLC   Plaza San Antonio Marriott,
 
      555 South Alamo Street
 
      San Antonio, TX 78205
 
       
4.
  HH Savannah LLC   Hyatt Regency Savannah,
 
      2 West Bay Street
 
      Savannah, GA 31401
 
       
5.
  HH Tampa Westshore LLC   Hilton Tampa Westshore,
 
      2225 North Lois Avenue
 
      Tampa, FL 33607-2355
 
       
6.
  HH DFW Hotel Associates, L.P.   Dallas-Fort Worth Airport Marriott
 
      8440 Freeport Parkway
 
      Irving, TX 75063
 
       
7.
  HH FP Portfolio LLC   Hyatt Regency Wind Watch Long Island 1717
 
      Motor Parkway
 
      Hauppauge, NY 11788
 
       
8.
  HH FP Portfolio LLC   Crowne Plaza Atlanta - Ravinia
 
      4355 Ashford-Dunwoody Road
 
      Atlanta, GA 30346
 
       
9.
  HH FP Portfolio LLC   Hilton Hampton Parsippany,
 
      One Hilton Court, Route 10
 
      Parsippany, NJ 07054
 
       
10.
  HH LC Portfolio LLC   Omaha Marriott
 
      10220 Regency Circle
 
      Omaha, NE 68114  
11.
  HH Annapolis LLC   Sheraton Annapolis
 
      173 Jennifer Road
 
      Annapolis, MD 21401
 
       
12.
  HH Palm Springs LLC   Renaissance Palm Springs
 
      888 E Tahquitz Canyon Way
 
      Palm Springs, CA 92262
 
       
13.
  HH Churchill Hotel Associates, L.P.   The Churchill
 
      1914 Connecticut Ave. NW
 
      Washington DC, 20009
 
       
14.
  HH Melrose Hotel Associates, L.P.   The Melrose
 
      2430 Pennsylvania Ave. NW
 
      Washington DC, 20037

A-2



--------------------------------------------------------------------------------



 



              Owner   Property
15.
  HH Atlanta LLC   Ritz-Carlton Atlanta Downtown
 
      181 Peachtree Street Northeast, Atlanta, GA
 
      30303
 
       
16.
  HH LC Portfolio LLC   Hilton Garden Inn Virginia Beach Town Center
 
      252 Town Center Drive
 
      Virginia Beach, VA 23462
 
       
17.
  HH Baltimore LLC   Hilton Garden Inn BWI Airport
 
      1516 Aero Drive
 
      Linthicum, MD 21090
 
       
18.
  HH LC Portfolio LLC   Residence Inn Tampa Downtown
 
      101 East Tyler Street
 
      Tampa, FL 33602
 
       
19.
  HH LC Portfolio LLC   Courtyard Savannah Historic District
 
      415 West Liberty Street
 
      Savannah, GA 31401
 
       
20.
  HH FP Portfolio LLC   Courtyard Boston Tremont
 
      275 Tremont Street
 
      Boston, MA 02116
 
       
21.
  HH Denver LLC   Courtyard Denver Airport
 
      6901 Tower Rd,
 
      Denver, CO 80249
 
       
22.
  HH Gaithersburg LLC   Courtyard Gaithersburg Washingtonian Center
 
      204 Boardwalk Place
 
      Gaithersburg, MD 20878
 
       
23.
  HH Chicago LLC   Silversmith
 
      10 S Wabash Ave
 
      Chicago, IL 60603
 
       
24.
  HH Austin Hotel Associates, L.P.   Hilton Garden Inn Austin
 
      500 North IH-35
 
      Austin, 78701
 
       
25.
  HH Boston Back Bay LLC   Hilton Boston Back Bay
 
      40 Dalton Street
 
      Boston, Massachusetts 02115-3123
 
       
26.
  HH Princeton LLC   Westin Princeton
 
      201 Village Boulevard
 
      Princeton, New Jersey 08540
 
       
27.
  HH Nashville LLC   Nashville Renaissance
 
      611 Commerce Street
 
      Nashville, Tennessee 37203

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
STRUCTURE CHART

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF LICENSE AGREEMENTS

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
LIST OF MANAGEMENT AGREEMENTS

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
APPROVED LOANS

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
ASHFORD’S/TRANSFEREE’S ERISA CERTIFICATION
_____________________, a _______________________ (“PRISA III”)
c/o Prudential Real Estate Investors
__________________________
__________________________
Attention: ______________________, Vice President, Prudential Real Estate
Investors

  Re:   [Name of Venture] by and between _______________ (“Ashford”) and PRISA
III, [Description of Transaction] (the “Transaction”) regarding property known
as _______________ (the “Property”)

Gentlemen:
[Ashford/Transferee] represents and warrants to you, in order to comply with the
Employment Retirement Income Security Act of 1974, as amended, that:
     (i) Neither [Ashford/Transferee] nor any of its affiliates [within the
meaning of Part V(c) of Prohibited Transaction Exemption 84-14 granted by the
U.S. Department of Labor (“PTE 84-14”)] has, or during the immediately preceding
year has exercised, the authority to appoint or terminate PRISA III as
investment manager of any assets of the employee benefit plans whose assets are
held by PRISA III and are being used to effectuate the Transaction or to
negotiate the terms of any management agreement with PRISA III on behalf of any
such plan;
     (ii) The Transaction is not specifically excluded by Part I(b) of PTE
84-14;
     (iii) [Ashford/Transferee] is not a related party of PRISA III (as defined
in Part V(h) of PTE 84-14); and
     (iv) The terms of the Transaction have been negotiated and determined at
arm’s length, as such terms would be negotiated and determined by unrelated
parties; and
     (v) Neither [Ashford/Transferee] nor its affiliates (as defined in
Part V(c) of PTE 84-14) manages or has any discretionary authority with respect
to any of the assets of PRISA III which are being used to effect this
Transaction.

F-1



--------------------------------------------------------------------------------



 



            [ASHFORD/TRANSFEREE]       , a            By:           Name:      
    Title:         Date Executed:


F-2



--------------------------------------------------------------------------------



 



         

EXHIBIT G
PRISA III’S ERISA CERTIFICATION
     [Transferee Name and Address]

  Re:   [Name of Venture] by and between _______________ (“Ashford”) and PRISA
III, [Description of Transaction] (the “Transaction”) regarding property known
as _______________ (the “Property”)

Gentlemen:
     PRISA III represents and warrants to you, in order to comply with the
Employment Retirement Income Security Act of 1974, as amended, that:
     (1) the source of funds from which PRISA III [has purchased/is purchasing]
[its interest in the Company/the Property] is its ____________________ Account,
which is an investment fund within the meaning of Part V(b) of Prohibited
Transaction Exemption 84-14, as amended, granted by the U.S. Department of Labor
(“PTE 84-14”);
     (2) PRISA III is a qualified professional asset manager (“QPAM”) within the
meaning of Part V(a) of PTE 84-14;
     (3) the terms of PRISA III’s acquisition of its interest in the Company and
the Transaction described above were negotiated on behalf of the investment fund
by PRISA III, and PRISA III made the decision on behalf of the investment fund
to enter into such transaction, which was not part of an agreement, arrangement
or understanding designed to benefit a party in interest (in satisfaction of the
conditions of Part I(c) of PTE 84-14);
     (4) the transaction contemplated hereunder is not specifically excluded by
Part I(b) of PTE 84-14; and
     (5) the conditions of Part I(e), (f) and (g) of PTE 84-14 are satisfied.

            Very truly yours,             PRISA III:       , a            By:  
        Name:           Title:         Date Executed:


G-1



--------------------------------------------------------------------------------



 



         

EXHIBIT H
ADVISORY DUTIES
Financial & Operational Review

  •   Analyze and review annual operating reports, sales and marketing programs
and capital investment plans;     •   Participate in on-site reviews of the
operations, as reasonably required, with the manager of a hotel (“Hotel”)
company an Investment (“Manager”) to analyze revenues and expenses and make
recommendations regarding suitable action steps for overall performance
improvement through the maximization of both revenue and profitability
opportunities and profit management;     •   Monitor revenue management
strategies in order to maximize revenue growth;     •   Analyze in detail the
monthly financial statements of each Hotel and provide Owner with a detailed
quarterly report highlighting operational and financial results, variance
analyses, STR data and relative market performance insight, updates on sales and
marketing initiatives, capital expenditure status and other property-specific
observations and commentary;     •   Review Manager’s practices with respect to
licensing and permit requirements and compliance with terms of the management
agreement, including the manager performance hurdles, if applicable;     •  
Advise on all material contracts and leases involving third parties to the
extent that the Company has discretion and authority pursuant to the applicable
property management agreements;     •   Assist in the preparation of annual
insurance updates, monitor risk management programs and review and contest (as
appropriate) real estate tax assessments;     •   Monitor guest and employee
satisfaction surveys;     •   Communicate to property management the Executive
Committee’s overall strategic goals and objectives for each Hotel as directed by
the Executive Committee;     •   Oversee the implementation of the Annual
Budgets;     •   Monitor each Hotel’s cash position;     •   Perform the
obligations of the Advisor set forth in Article VIII of the Operating Agreement
regarding books, tax returns and reports; and     •   Advise and recommend
general manager and other Hotel hires and terminations.

H-1



--------------------------------------------------------------------------------



 



Knowledge of Ongoing Market Fundamentals and Competitive Environment

  •   Benchmark each Hotel’s REVPAR, ADR and occupancy performance compared to
competitive set in order to solidify market position and optimize operating
performance;     •   Monitor monthly REVPAR, ADR and occupancy statistics for
competitive set;     •   Monitor status of key demand generators;     •  
Regularly track planned supply additions in market; and     •   Advise on the
determination of competitive sets for each Hotel.

Physical Asset Condition & Preservation

  •   Monitor physical condition of each Hotel;     •   Conduct on-site
inspection of each Hotel periodically as deemed prudent by the Advisor in order
to continuously evaluate the quality and sustainability of all major building
systems (HVAC, PMS, POS, telephone, Internet, TV/video and all relevant
interfaces);     •   Evaluate the capital expenditure budget proposed by
Managers pursuant to the management agreements;     •   Make recommendations to
the Executive Committee, after appropriate analysis, of capital expenditure
requests; and     •   Monitor capital improvement projects and budget
compliance.

Other Duties

  •   Coordinate and oversee the process of obtaining any Hotel’s Final
Certificate of Occupancy;     •   Coordinate and oversee the process of
obtaining any Hotel’s ICIP Certification of Completion;     •   Oversee the
resolution of all outstanding construction punchlist items;     •   Oversee the
resolution of any post-closing issues; and     •   Monitor compliance with the
terms and conditions of all license agreements and mortgage-related financing
provisions and covenants.

In conjunction with the forgoing, the Advisor will develop and update each year
with respect to each hotel, an equity asset plan which will include, but not be
limited to, a specific property overview and analysis, physical condition
assessment, historical and forecasted financial analysis, competitive set
analysis, SWOT (strengths, weaknesses, opportunities, threats) analysis,
strategic review of the Hotel including a hold/sale analysis.

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
EXAMPLE OF SECTION 4.2 DISTRIBUTIONS

I-1